Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 1 of174


   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
                                Case No. 18-80176-BB
   3
        IRA KLEIMAN AND W&K INFO     )
   4    DEFENSE RESEARCH, LLC,       )
                                     )
   5         PLAINTIFFS,             )
                                     )
   6         -v-                     )
                                     )
   7    CRAIG WRIGHT,                )
                                     )
   8         DEFENDANT.              )        West Palm Beach, Florida
                                     )        January 9, 2020
   9    _____________________________)
                                     )

  10

  11         TRANSCRIPT OF TELEPHONIC DISCOVERY HEARING PROCEEDINGS

  12                  BEFORE THE HONORABLE BRUCE E. REINHART

  13                       UNITED STATES MAGISTRATE JUDGE

  14

  15    Appearances:

  16    (On Page 2.)

  17

  18    Reporter                         Stephen W. Franklin, RMR, CRR, CPE
        (561)514-3768                    Official Court Reporter
  19                                     701 Clematis Street
                                         West Palm Beach, Florida 33401
  20                                     E-mail: SFranklinUSDC@aol.com

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 2 of274


   1    Appearances:

   2    FOR THE PLAINTIFFS               Devin Freedman, ESQ.
                                         Roche Freedman, LLP
   3                                     200 South Biscayne Boulevard
                                         Suite 5500
   4                                     Miami, FL 33131
        -and-
   5                                     Kyle Roche, ESQ.
                                         Roche Freedman, LLP
   6                                     185 Wythe Avenue, F2
                                         Brooklyn, NY 11249
   7    -and-
                                         Joseph M. Delich, ESQ.
   8                                     Roche Freedman, LLP
                                         185 Wythe Avenue, F2
   9                                     Brooklyn, NY 11249

  10                                   * * * * *

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 3 of374


   1    Appearances (Cont.'d)

   2    FOR THE DEFENDANT                Andres Rivero, ESQ.
                                         Rivero Mestre, LLP
   3                                     2525 Ponce de Leon Boulevard
                                         Suite 1000
   4                                     Coral Gables, FL 33134
        -and-
   5                                     Amanda M. McGovern, ESQ.
                                         Rivero Mestre, LLP
   6                                     2525 Ponce de Leon Boulevard
                                         Suite 1000
   7                                     Coral Gables, FL 33134
        -and-
   8                                     Zaharah R. Markoe, ESQ.
                                         Rivero Mestre, LLP
   9                                     2525 Ponce de Leon Boulevard
                                         Suite 1000
  10                                     Coral Gables, FL 33134
        -and-
  11                                     Bryan R. Paschal, ESQ.
                                         Rivero Mestre, LLP
  12                                     2525 Ponce de Leon Boulevard
                                         Suite 1000
  13                                     Coral Gables, FL 33134
        -and-
  14                                     Schneur Z. Kass, ESQ.
                                         Rivero Mestre, LLP
  15                                     2525 Ponce de Leon Boulevard
                                         Suite 1000
  16                                     Coral Gables, FL 33134

  17                                   * * * * *

  18

  19

  20

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 4 of474


   1          (Call to the order of the Court.)

   2                THE COURT:    All right.    Calling case number

   3    18-80176, Ira Kleiman and W&K versus Craig Wright.

   4                May I have counsel's appearances, please, starting

   5    with counsel for the Plaintiff.

   6                MR. FREEDMAN:    Vel Freedman from Roche Freedman for

   7    the plaintiffs, Your Honor.

   8                Good afternoon.

   9                THE COURT:    Good afternoon, Mr. Freedman.

  10                MR. ROCHE:    Kyle Roche, plaintiffs.

  11                THE COURT:    Mr. Roche, good afternoon.

  12                MR. DELICH:    Joe Delich for plaintiffs.

  13                THE COURT:    Mr. Delich, good afternoon.

  14                Anyone else for the plaintiff?

  15                All right.    Now we'll move to the defense.

  16                MR. FREEDMAN:    That's it, Your Honor.

  17                MR. RIVERO:    All right.    Good afternoon, Your Honor.

  18    Andres Rivero for Dr. Wright.

  19                MS. McGOVERN:    Amanda McGovern, as well.

  20                MR. PASCHAL:    Bryan Paschal for Dr. Wright.

  21                MS. MARKOE:    Zaharah Markoe for Dr. Wright.

  22                MR. KASS:    And Zalman Kass for Dr. Wright.

  23                THE COURT:    Wow, got the whole -- the whole choir

  24    here.

  25                Okay.   Well, good afternoon, everybody.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 5 of574


   1                All right.    I don't have a memo, so I'm not quite

   2    sure what we're here to talk about, but I'll -- I don't know

   3    who called this meeting, but whoever called this meeting, tell

   4    me what you want to talk about.

   5                MR. ROCHE:    This is Kyle Roche.

   6                We're I think -- you know, I know Vel and Joe have a

   7    number of issues, and I believe the other side does, as well,

   8    but we're -- we've got another couple of issues that have

   9    propped up in the middle of W&K's 30(b)(6) deposition, and so

  10    it might make sense, since we've taken a break to join the

  11    call, for Bryan and myself to tee those issues up with you

  12    first so that we can get back to the deposition.

  13                THE COURT:    All right.    I don't usually rule on

  14    deposition questions in the middle of a deposition, but go

  15    ahead.

  16                MR. ROCHE:    Yes.   So I -- and, well, Bryan, if you

  17    -- because you want (inaudible) --

  18                MR. PASCHAL:    Yes --

  19                MR. ROCHE:    -- present the issues, that's fine with

  20    me.

  21                MR. PASCHAL:    Good afternoon, Your Honor.

  22                So this is a Rule 30(b)(6) deposition of the

  23    plaintiff W&K.     And the circumstances for the issues I'm

  24    raising now is that plaintiffs have -- have NDAs, an attorney

  25    that they hired two months ago to be the representative to
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 6 of674


   1    W&K.   And in preparing for this deposition, he's only reviewed

   2    the complaint, spoken to counsel and spoken to Ira Kleiman for

   3    15 minutes.    He hasn't reviewed any of the discovery, any of

   4    the deposition testimony or any of the interrogatories, which

   5    makes it difficult, because if (inaudible) 30(b)(6) witness

   6    (inaudible) I don't know.

   7                And second and apart from that, (inaudible).

   8    Separate from that, we're trying to figure out what -- what's

   9    his answer based on, and he was asked questions about his

  10    conversation with Ira Kleiman.       And plaintiffs have asserted

  11    privilege and instructed that he can't answer those questions.

  12    And we're not sure what the privilege is here, and we don't

  13    think it's work product.      A 30(b)(6) witness constitutes a

  14    ranking member of a company (inaudible) privilege.

  15                And then the second privilege issue that we have is

  16    that counsel instructed their Rule 30(b)(6) designee to not

  17    answer questions about whether or not Ira Kleiman had ever

  18    opened a probate to receive shares in W&K.         And the issue

  19    there for us is that the witness testified that Ira is a

  20    member of the company, but I think it's the estate that's the

  21    member of the company.      We're trying to figure out who is the

  22    member of the company, the estate or Ira.         And Ira couldn't be

  23    a member of the company unless you accept that the shares in

  24    probate.

  25                MR. ROCHE:    Your Honor, may I respond?
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 7 of774


   1                THE COURT:    Yeah, just before you do, so the two

   2    issues upon which there has been -- the witness was instructed

   3    not to answer is whether Ira Kleiman opened a probate of Dave

   4    Kleiman's estate and whether I guess there's a privilege as to

   5    certain conversations between the 30(b)(6) witness and

   6    Mr. Kleiman.

   7                Mr. Paschal, is that the issue as you see it?

   8                MR. PASCHAL:    Yes.

   9                THE COURT:    Okay.

  10                MR. PASCHAL:    Yes, Your Honor.

  11                THE COURT:    Okay.    Before I get to that, the fact of

  12    the probate or whether or not there's been a probate estate,

  13    was that noticed as one of the 30(b)(6) topics for the

  14    deposition?

  15                MR. PASCHAL:    Yes, Your Honor.     He noticed the

  16    membership of W&K, and the whole issue is as I stated before,

  17    the witness testified that Ira's a member, but Ira couldn't be

  18    a member, because he never accepted the shares in the probate;

  19    he wouldn't have standing (inaudible).         So we're not sure that

  20    the estate is a member, or is it Ira Kleiman.

  21                THE COURT:    Okay.    I understand the issue.

  22                Let me turn now to Mr. Delich.

  23                MR. ROCHE:    Mr. Roach.

  24                THE COURT:    Mr. Roach, I'm sorry.

  25                MR. ROCHE:    But I -- no problem.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 8 of874


   1                So I'll address the issue related to privilege

   2    first.

   3                So the -- the (inaudible) 30(b)(6) witness testified

   4    that he had a 30- -- a 15-minute conversation with Ira

   5    Kleiman.    Counsel was present for that meeting, and so it's

   6    our assertion that, you know, this is two plaintiffs, you

   7    know, prepping for a deposition testimony, and that's

   8    (inaudible) common interest privilege, and that those

   9    communications -- the -- whether or not the -- again, whether

  10    or not the -- when the communication happened is not

  11    privileged, who was there for that communication not

  12    privileged, but as far as the substance of that communication,

  13    it's -- we are asserting that that -- that those conversations

  14    are privileged.

  15                The second --

  16                THE COURT:    Well, hold on, hold on.      Let's stop with

  17    that one for a second.

  18                MR. ROCHE:    Yes.

  19                THE COURT:    Was the purpose of the conversation so

  20    that Ira Kleiman could impart to the 30(b)(6) witness

  21    information that would allow the 30(b)(6) witness to testify?

  22                MR. ROCHE:    The purpose of the conversation was for

  23    Ira Kleiman, as the sole -- current sole member of W&K to

  24    answer -- to provide to the 30(b)(6) rep certain facts, and

  25    there are -- there was also -- you know, I can't recall all
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 9 of974


   1    the substance of the conversation, but I do recall some, you

   2    know, strategy discussed on that call, as well.

   3                And, so, you know, to the extent what was discussed

   4    was factual in nature, you know, those -- you know, the -- our

   5    position is the defendants can ask fact-based questions:           What

   6    do you know, you know, what did you learn and when.           All those

   7    ques -- you know, what documents did you review -- did you

   8    review to prepare, what did you learn, all those questions are

   9    fine.   But to the substance of the conversation between Ira

  10    and the 30(b)(6) rep for W&K, we're asserting that the

  11    substance itself is privileged.

  12                THE COURT:    Well, that's what I'm trying to drill

  13    down on.    If you're telling me the substance of the

  14    conversation, though, was multi-facetted, one aspect was to

  15    talk about strategy for the lawsuit, I would agree if there

  16    was conversation about the lawsuit strategy in the presence of

  17    counsel, I would conclude that's privilege.         To the extent

  18    Mr. Kleiman is telling the witness things so the witness can

  19    repeat them to a third party, that's classically not

  20    privileged.    That's classically not intended to remain

  21    confidential.    In fact, the opposite.      It's intended to

  22    educate the witness so the witness can then repeat the

  23    information to the other side.

  24                So do you agree or disagree with that proposition?

  25                MR. ROCHE:    I agree with that proposition, and I'm
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 10 10
                                                                             of 74


    1   fine proceeding with that.       I guess, you know, the concern

    2   here is those lines could blur in the context of the

    3   conversation when you're talking about facts and strategy.

    4   But, you know, it -- you know, if we wanted to go forward and

    5   just stick with what facts did Ira tell him, and, you know, I

    6   will instruct the witness as to the line and what you ordered,

    7   but that's fine with me.

    8               THE COURT:    Well, and this is precisely why I don't

    9   usually rule on 30(b)(6) topics, and I don't generally rule in

   10   the middle of depositions.

   11               So Mr. Paschal, you can ask your questions on a

   12   question-by-question basis.

   13               MR. PASCHAL:    Okay.

   14               THE COURT:    And Mr. Roche, you may invoke a

   15   privilege on a question-by-question basis.          And after the

   16   fact, you may -- whoever wants to object to the invocation of

   17   privilege can submit a motion to compel, and I will review it

   18   on the actual record that's before me, and if the deposition

   19   has to be reconvened because privilege was improperly invoked,

   20   I will make the other party pay for it.         That's all I can do.

   21               I've given you my general guidance as how I

   22   understand the privilege and how the privilege ought to work

   23   in this situation, but I'm not there to hear all the

   24   questions.

   25               So y'all proceeding accordingly.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 11 11
                                                                             of 74


    1               MR. ROCHE:    Thank you.

    2               THE COURT:    All right.    Second issue --

    3               MR. PASCHAL:    Thank you, Your Honor.

    4               THE COURT:    -- is whether -- the issues relating to

    5   Mr. Kleiman's ownership of W&K.

    6               MR. ROCHE:    So, yeah, the second issue to the topic

    7   that the 30(b)(6) -- that Bryan was referring to, the W&K's

    8   membership, including the identification of its current and

    9   former members and communications with those members relating

   10   to the facts alleged in the complaint.

   11               The question that was asked that I instructed the

   12   30(b)(6) representative not to answer was whether -- asked a

   13   question as to whether Ira opened up probate on Dave Kleiman's

   14   estate, and I don't believe that goes to that topic, and I

   15   don't believe that's relevant for the 30(b)(6) rep.

   16               THE COURT:    All right.    Does the 30(b)(6) rep --

   17               MR. PASCHAL:    Your Honor --

   18               THE COURT:    Well, hold up.     Before -- I'll turn to

   19   you in a second, Mr. Paschal.

   20               Mr. Roche, one last question:       Does the witness know

   21   the answer to that question?

   22               MR. ROCHE:    I -- uh, I'm pretty sure he does not.        I

   23   can't -- the witness is not in the room.         I had the witness

   24   leave the room for the call, so I can't be a hundred percent

   25   positive, but my instincts tell me that he does not know the
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 12 12
                                                                             of 74


    1   answer to that question.

    2               THE COURT:    Well, what you've told me is that this

    3   witness knows nothing other than what he learned from Ira

    4   Kleiman in a 15-minute conversation and what he read in the

    5   complaint, and that you or someone from your firm was present

    6   when he had the conversation.        So presumably what he knows is

    7   a pretty discrete amount of information.

    8               And my point is this:      If his answer --

    9               MR. ROCHE:    Correct.

   10               THE COURT:    If his answer to this question is, I

   11   don't know, why am I here?

   12               MR. ROCHE:    I think, you know, Your Honor, why I

   13   objected and instructed the witness not to answer was, you

   14   know, there -- to the extent that they were, you know,

   15   attempting to take a deposition of Ira through this

   16   deposition, you know, I was, you know, instructing the witness

   17   not to answer.     But I take your point, and I will withdraw my

   18   objection and will -- you know, if the witness knows; if he

   19   doesn't, he doesn't.

   20               THE COURT:    All right.    Good enough.

   21               Mr. Paschal, anything else?

   22               MR. PASCHAL:    That's it, Your Honor.

   23               THE COURT:    Okay, great.    You guys can go back to

   24   your deposition, then, I think, unless there's any issues

   25   relating to that deposition.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 13 13
                                                                             of 74


    1               MR. ROCHE:    Thank you.

    2               MR. PASCHAL:    Thank you.

    3               THE COURT:    Okay.   Very good.

    4               All right.    Who's up next?

    5               MR. FREEDMAN:     Your Honor, it's Mr. Freedman.

    6               THE COURT:    Okay.

    7               MR. FREEDMAN:     Good afternoon.

    8               Thank you for accommodating the quick hearing.

    9               Your Honor, I don't know if you had a chance yet,

   10   because we just filed it a couple hours ago, but as you will

   11   recall, you ordered back in March -- sorry, May, docket entry

   12   166, you ordered Craig, Dr. Wright to produce all documents

   13   that relate to the blind trust, and there were separate

   14   categories broken down.       He had to give information about the

   15   names, locations of the blind trust, the names of the

   16   trustees, past trustees, current beneficiaries, past

   17   beneficiaries; he had to produce any and all documents

   18   relating to the formation, administration and operation of

   19   that trust; all transactional records of that trust; and he

   20   was under an obligation to execute all documents or other

   21   legal process to release any of this information if it was

   22   held by a trustee.      And in response, you know, there were

   23   documents produced, there was a hearing, there were sanctions

   24   entered based on that.

   25               Your Honor, on January 6th, we received a copy of
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 14 14
                                                                             of 74


    1   another document that we've just filed under seal that, for

    2   lack of a better term, I'm going to call Tulip Trust III.

    3               THE COURT:    Uh-huh.

    4               MR. FREEDMAN:     And it is a trust document executed

    5   by Dr. Wright purportedly on July 6th, 2017, that purports to

    6   take over the other two previous trusts.         And I'll go through

    7   that in a minute.

    8               THE COURT:    Well, hold on, Mr. Freedman.

    9   Mr. Freedman, let me short circuit you.         I reviewed the

   10   document.    I reviewed your notice.      What are you asking me to

   11   do about it?     What's the remedy you want?       It's very nice that

   12   you've told me you just got this document.          What do you want

   13   me to do?

   14               MR. FREEDMAN:     So plaintiffs would like to issue

   15   interrogatories to Dr. Wright asking all kinds of details

   16   about this document.      We don't believe we should be forced to

   17   go into his deposition blind.        It should have been produced

   18   months ago.

   19               We would like -- this document was produced with no

   20   metadata.    It's just a text with no metadata.        We'd like all

   21   drafts of this document with all associated and metadata

   22   associated with it.      And the agreement references a 2019

   23   meeting that's to be recorded, and we would like a copy of

   24   that recording, and if privilege is asserted over that

   25   recording, then we'd like it to be reviewed in camera, because
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 15 15
                                                                             of 74


    1   we think that there's a further breach of the Court's order.

    2   I mean, a blatant breach of the Court's order, frankly.

    3               THE COURT:    Okay.    Hold on.   Hold on.

    4               Have you asked the other side for that information

    5   voluntarily yet?

    6               MR. FREEDMAN:     We talked this morning.      We asked

    7   them to bring the docu -- the actual signed documents.            They

    8   said they don't have it, it came from Ramona.          All they have

    9   is the scanned copy of it.        They got it from Ms. Watts in mid

   10   December of 2019.      They said they -- I mean, I'm going to let

   11   them tell you what they said.        They said they investigated it

   12   heavily and then produced the doc. on January 6th with no

   13   notice whatsoever that they had produced it, but they -- so

   14   their position was they can't really bring anything to the

   15   deposition because I think Ramona has it, not Craig, meaning

   16   his wife.

   17               And frankly, Your Honor, after we got off the call

   18   this morning, which was (inaudible) -- this morning, which was

   19   slightly heated, I sat down with my team to come up with -- I

   20   knew you were going to ask me that, Your Honor, what did I

   21   want, and came up with these three requests which I'm not sure

   22   have been -- I don't think have been expressed clearly to the

   23   other side, because we just came up with them about an hour

   24   ago.

   25               THE COURT:    All right.    Mr. Rivero?
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 16 16
                                                                             of 74


    1               MR. RIVERO:    Judge, Ms. McGovern had the

    2   conversation with Mr. Freedman and is more familiar.

    3               THE COURT:    Oh, that's fine.     That's fine.

    4               MR. RIVERO:    In terms of -- but, Judge, in terms of

    5   the (inaudible) I mean, I want to be clear.          I do agree with

    6   one statement.     We have, because of the history as to these

    7   documents, we have done I think the term used was heavy

    8   investigation, heavy due diligence, and attempted to get

    9   exactly what's been asked for; have been unable to do so.

   10               Judge, this has been a matter we've taken extremely

   11   seriously.    I can't -- in terms of the specific, I'd like

   12   Ms. McGovern to address it, but I just want the Court to

   13   understand the seriousness with which we're taking this --

   14               THE COURT:    Uh-huh.

   15               MR. RIVERO:    -- subject.

   16               THE COURT:    I hear you.    I understand.

   17               Ms. McGovern.

   18               Well, before I get to that, let me go back to --

   19               MS. McGOVERN:     Yes, good afternoon.

   20               THE COURT:    Yes, good afternoon.

   21               Before I get to you -- I'm sorry, Ms. McGovern --

   22   let me go back to Mr. Freedman for a second.

   23               Mr. Freedman, I understand you're upset you didn't

   24   get this earlier.      Why do you need it now, given my order in

   25   this case?    As far as I can tell, all that's left of this case
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 17 17
                                                                             of 74


    1   is a res judicata defense based upon an Australian tax

    2   decision, a latches defense and damages.         So what -- it's very

    3   nice that you're getting this late and all --

    4               MR. FREEDMAN:     Your Honor --

    5               THE COURT:    -- but what's the big deal?

    6               MR. FREEDMAN:     I'm not -- I'm not sure -- well,

    7   first of all, Your Honor, while we fully expect your order to

    8   be upheld, it hasn't yet been upheld by Judge Bloom.           So I

    9   can't just rely on it until -- you know, and not take

   10   discovery to the fullest extent to protect my client until

   11   it's upheld.     So I think we'd be having a different

   12   conversation once Judge Bloom affirms the order, but she

   13   hasn't yet.     So I'm left with no choice but to pursue and try

   14   to protect my client in what we believe to be an unlikely

   15   event that it's not upheld, but I still have to do it.

   16               The second -- the second thing is, Your Honor, that,

   17   you know, the -- it is unclear to me what exactly defendant's

   18   going to be arguing, because frankly he's changed his position

   19   so many times.     This document itself changes his position.

   20   Your order did not dictate the amount of Bitcoin mined, and

   21   this document purports to say that there was Bitcoin mined by

   22   Wright International Investments between 2009-2010, but there

   23   are other Bitcoin that was obtained in 2011 by Craig Wright

   24   R&D, and I'm not sure what now -- now that he (inaudible) --

   25               Frankly, Your Honor, this witness has demonstrated
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 18 18
                                                                             of 74


    1   that once you -- once something is said, or subpoenaed or

    2   ordered, he just creates new documents to avoid that, and I

    3   don't know what he's going to do.        And so I think -- frankly,

    4   I think this document is another forgery.          I can't prove it

    5   yet, but I intend to figure it out.         That's my gut feeling on

    6   it, and some indication that we have that it is a forgery.

    7   And I just -- I think he should be forced to disclose

    8   everything about it so that I know what I'm walking into, he

    9   doesn't try to create testimony to avoid your order on the

   10   amount of Bitcoin that is owed, or who held the intellectual

   11   property or when the intellectual property has been created.

   12               Your Honor's order said anything prior to 2013, so

   13   he can try to push things to after 2013.

   14               So while I appreciate that the Court's order has

   15   significantly narrowed issues, there are certain issues open,

   16   like the amount of Bitcoin mined, the date the intellectual

   17   property was developed and the --

   18               THE COURT:    Okay.   So circling back, the three --

   19   your request today is you want interrogatories in advance of

   20   the deposition, you want metadata, and what was the third

   21   thing you wanted?

   22               MR. FREEDMAN:     The document references a video

   23   recording that would be taken in December of 2019.           We'd like

   24   a copy -- we'd like a copy of what that video says, and if a

   25   privilege is asserted, to have it reviewed in camera.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 19 19
                                                                             of 74


    1               THE COURT:    Okay.   Let me turn to Ms. McGovern,

    2   then.    Thank you for being patient, Ms. McGovern.

    3               MS. McGOVERN:     Good afternoon, Your Honor.

    4               So we explained to -- in our meet and confer today

    5   about this subject, as well as others.         We explained how we

    6   got the document, when we got the document, what we did after

    7   we got the document, and the fact that we produced it as soon

    8   as we were able to do due diligence regarding the document.

    9               With reference to the heated part of the

   10   conversation, Your Honor, there have been so many confusions

   11   in terms of things, that the only reason it got a bit heated

   12   was when there was an accusation directed at me regarding

   13   misrepresentations to the Court, it got me a little heated.

   14   Other than that, it was a very calm conversation, because the

   15   truth of the matter is is we're simply explaining how we

   16   received it.

   17               When -- when -- the only request that was made at

   18   the meet and confer was with respect to the request that we

   19   bring the original.      We don't have the original.       Part of our

   20   due diligence was to obtain an original.         It is our

   21   understanding there is not an original.

   22               As to questions regarding why there is not an

   23   original, and how this document was created, and when this

   24   document was created and what each of the provisions mean, we

   25   have a deposition for two days, Craig Wright on Tuesday, and
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 20 20
                                                                             of 74


    1   we have a deposition of Ramona Watts on Thursday.

    2               What we suggested in our meet and confer was that we

    3   simply vet all of these issues in the deposition, because at

    4   this point our due diligence is that we've received this

    5   document, and as soon as we did the due diligence regarding

    6   it, we thought it was -- we obviously produced it as soon as

    7   possible.

    8               THE COURT:    All right.

    9               MS. McGOVERN:     In terms of the request for the

   10   interrogatories, the problem with that request, Your Honor, is

   11   that the deposition's Tuesday.        And so as a practical matter,

   12   if we receive questions regarding the deposition, what we're

   13   going to do is we're going to meet with our client, prepare

   14   interrogatories, scramble to get them served and produce them,

   15   and that information, when you're doing so on such a tight

   16   timeframe, and so it was (inaudible) process to, you know,

   17   incomplete information that's provided, where at the

   18   deposition you can flesh it out.

   19               With respect to the metadata, I think I've already

   20   addressed that.     We do not have the original.

   21               And with respect to the video recording, I don't

   22   know if there is one.      I don't know if Vel could point us to

   23   the provision in a trust agreement that refers to a video

   24   recording of a meeting and can certainly inquire about that,

   25   but that's also something that if, in fact, he's asked at the
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 21 21
                                                                             of 74


    1   deposition and one exists, we consent he could certainly raise

    2   that with Your Honor (inaudible).        I'm not sure that there is

    3   a video recording.

    4               And separate and apart from that, I think the

    5   circumstances regarding privilege on that are significant,

    6   because it may very well be that we're -- it will be privilege

    7   for -- you know, will be issues for other parties.           But I just

    8   think it's premature at this point.

    9               And I guess the last part that I think is important

   10   here also is the distinction that's been -- that's been

   11   rendered here in the case is -- and there's no comment on this

   12   other than it is what it is.       It's severe.

   13               They have been awarded 50 percent on the basis of

   14   the partnership of everything that was mined and all the IP

   15   that was created, and I'm not sure that this document changes

   16   anything.    It's not an excuse as to why we don't -- we simply

   17   didn't have it.     But I -- I agree with Your Honor that I think

   18   that the ask, or I don't even know if it's an ask that

   19   Mr. Freedman's making in connection with this document, sort

   20   of ignores the fact that Your Honor has already made factual

   21   findings with respect to our client that I don't think can get

   22   more severe than they are.

   23               THE COURT:    All right.    Mr. Freedman, I'll give you

   24   the last word.

   25               MR. FREEDMAN:     I mean, just to answer Ms. McGovern's
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 22 22
                                                                             of 74


    1   question, Schedule D, which references a video recording to be

    2   made in December 2019.

    3               But, Your Honor, I think there are some (inaudible)

    4   issues, like the timing of intellectual property, the amount

    5   of Bitcoin mined, and I don't -- I don't (inaudible), yes, the

    6   Court's -- the sanction was severe, but there's certainly more

    7   severe sanctions, and the plaintiffs are reserving their

    8   rights.    I know that that wouldn't be an issue before this

    9   Court, because it'd be a case-ending sanction, which would

   10   have to go to Judge Bloom, but I just take issue with that

   11   characterization.

   12               But otherwise, I've made my arguments.         I don't

   13   think I need to repeat them.

   14               THE COURT:    All right.    I appreciate that.

   15               MR. FREEDMAN:     If the Court has questions.

   16               THE COURT:    I do not.

   17               Okay.   I'm prepared to rule.

   18               I'm going to deny the request for a remedy at this

   19   time.    I think you can ask the questions you need to ask at

   20   the depositions next week, see what answers you get, and that

   21   ruling is -- so I'm not going to require them to respond to

   22   interrogatories at this time, and we'll see what comes out at

   23   the deposition.     My rulings today are without prejudice to the

   24   plaintiff seeking some additional remedy if they believe one

   25   is warranted after the depositions of Mr. -- of Dr. Wright and
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 23 23
                                                                             of 74


    1   Ms. Watts.

    2               Likewise, what I'm hearing is that the defense

    3   simply doesn't have the metadata, nor does it have the video

    4   recording, nor would I order them to produce them at this

    5   time.    You can inquire as to whether a video recording

    6   actually occurred, and if it did, then we can readdress that

    7   if you want to.     But to the extent you're requesting a remedy,

    8   the three remedies you requested, I'll deny that request.

    9               I'll also make clear on the record my view that from

   10   the sounds of the timing that I've heard, it was completely

   11   appropriate for the defense to take some time to conduct what

   12   they are required to do under Rule 26, which is a reasonable

   13   inquiry, before providing a discovery response.          So I

   14   understand we're all working under tight time frames here,

   15   but, you know, taking -- particularly in the context of this

   16   case, taking a reasonable amount of time as they did is

   17   perfectly appropriate in my view.

   18               All right.    Next issue.    Who's up?

   19               MR. FREEDMAN:     Your Honor, it's still the

   20   plaintiffs.     We have a couple of issues, but most of them are

   21   quite short, though, I think.

   22               The second is that in -- and I'll admit it was a

   23   while back, in May, the end of May, the defendant sent us a

   24   list of 210,000 multimedia files, and the parties had agreed

   25   that they'd go through that list and tell the other side which
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 24 24
                                                                             of 74


    1   files they wanted.

    2               And when we got the list, we couldn't open that

    3   list.    We had an issue with the password.        And then things in

    4   the case just got crazy, and we spent a lot of time tracking

    5   down these forged documents and all these cases, and it kind

    6   of fell through the cracks, and something has -- you know, the

    7   Bitcoin (inaudible) fell through the cracks for the defendant

    8   earlier on in the case.

    9               And then about a couple weeks ago, or maybe a month

   10   ago or so, Mr. -- I raised this issue to Mr. Kass, and he

   11   reminded -- he told me that I needed to use WinZip, which is a

   12   special application, to open the file.         I kinda filed that

   13   away, and then things blew up again with briefing.           And I

   14   think (inaudible) a week I started asking Mr. Kass if he had

   15   sent me his list; I had (inaudible) sent it.          He reminded me

   16   how he had sent it and how I had accessed it.

   17               I went through, I spent a good amount of time

   18   pouring over 210,000 entries, and I picked 122 videos.            These

   19   videos are marked specifically as Australian tax office

   20   meeting videos.     There were a lot of other files, which you

   21   can imagine, that were interesting to us and we would have

   22   wanted to see, but we understood that this is late in the

   23   game.    These appear to be highly relevant.

   24               And I know the Court's going to ask me why I need

   25   it.   The -- the issue of timing as it relates to certain
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 25 25
                                                                             of 74


    1   intellectual property is potentially an issue in the case, and

    2   a lot of the discussion surrounding the Australian tax office

    3   meetings (inaudible) transcripts and papers we received around

    4   the Australian tax office investigation have been some of the

    5   most helpful to date.

    6               And so, you know, we -- I understand 122 videos

    7   isn't an insignificant amount of videos.         It's also a tiny,

    8   tiny, tiny fraction of what has been turned over and what has

    9   been sent over to us.      And I understand it's late in the game,

   10   but the Court's ruled that defendant should keep producing

   11   until the 17th, which is the discovery cutoff.

   12               We, ourselves, put together a team of 10 people to

   13   review 20,000 documents in time.        We produced all those over

   14   to the defendant save for seven documents which counsel's

   15   going to review today, and we either produce or withhold --

   16   produce a privilege log over.        And I think given the

   17   circumstances of the case and the remaining issues, it's a

   18   reasonable ask.

   19               THE COURT:    Okay.   Well, let me turn to the defense.

   20               So the request is simply to -- you've asked them to

   21   produce the 122 videos, and they've objected.          Is that

   22   correct, Mr. Freedman?

   23               MR. FREEDMAN:     Correct, Your Honor.

   24               THE COURT:    Okay.   I'll hear from the defense.

   25               MR. KASS:    Your Honor, this is Zalman Kass, and I
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 26 26
                                                                             of 74


    1   just wanted to go over a little bit of the history which

    2   Mr. Freedman has stated.

    3               And I agree with Mr. Freedman that we had sent this

    4   to him I believe early this year in March, and there was no --

    5   there is no problem with the password.         The password problem

    6   was that it was a compressed file.        (Inaudible) use the

    7   correct application to open it, which is something we figured

    8   out ourselves.

    9               But, again, I just want to go back.        There was a

   10   hearing about a month or two ago about the NAS devise.            And in

   11   that hearing, plaintiffs had requested the video from the NAS

   12   device, and then after that hearing, I then informed Mr.

   13   Freedman that he already had a list of all the videos that

   14   were on the NAS device and all the videos as general -- any

   15   video that we ever had on any of our multimedia devices, and

   16   it was only at that time that Mr. Freedman mentioned, you

   17   know, actually right now I'm having a difficulty opening it,

   18   how do I open it.      And I said, well, based on our (inaudible),

   19   you have to use a zip file.

   20               Now, at that hearing, Mr. Freedman withdrew his

   21   request with regards to the NAS device as with regards to the

   22   videos and stating on the record he is going to go through the

   23   videos, and he will let us know which ones he wanted.

   24               Now, since we had that hearing up until I believe

   25   last week, we heard nothing from Mr. Freedman.          It was only
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 27 27
                                                                             of 74


    1   last week when he started asking again about the videos, and I

    2   responded.    And I believe it was early this week or maybe the

    3   end of last week, I don't remember the exact day, when I

    4   (inaudible), hey, we want these 120-odd videos.

    5               Now, the issue with that is that to produce those

    6   videos, we have to go through the videos to make sure that

    7   there are no privilege communication.         And in the past we had

    8   produced videos with the ATO, and we went through that

    9   procedure, which is very, very time consuming, because

   10   (inaudible) just happened to turn (inaudible) those videos,

   11   and we actually did find some privilege communications.            So we

   12   know they do it (inaudible) out there.

   13               And, Your Honor, we understand plaintiff -- you

   14   know, these videos could have important information, but our

   15   issue is that, Your Honor, they could have asked for these

   16   many, many months ago, and we gladly would have accommodated

   17   the request.     But right now we are going through the final

   18   documents that we have, we have the deadlines, discovery is

   19   almost over.     We're going through all our documents, we're

   20   preparing our privilege log, we have all these ongoing

   21   depositions, and to now have attorneys sift through -- to go

   22   through all these videos, over a hundred, basically 130

   23   videos, Your Honor, is simply not reasonable considering the

   24   timing, and also considering that we've already produced so

   25   many videos from the ATO.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 28 28
                                                                             of 74


    1               I'm not even sure if there was any analysis

    2   (inaudible) these videos were produced or not, or just

    3   (inaudible) ATO and we want that.        We've produced transcripts

    4   of the ATO.     We've gone to the ATO in Australia and made a

    5   request for any recordings, any videos that they've had.

    6   We've done a lot for plaintiffs to get them information with

    7   regards to the ATO, and we worked hard, and we've done that.

    8               Now, at the last minute, they say we want more, when

    9   all these other things are going on in the case, we don't

   10   think it's reasonable, and we don't think it's proportionate.

   11               THE COURT:    All right.    Mr. Freedman, I'll give you

   12   the last word.

   13               MR. FREEDMAN:     Your Honor, I -- you know, some of

   14   these videos are tagged twice.        That could mean that they're

   15   duplicative.     I don't know because we don't have them.         I

   16   can't review them, obviously.        I'll just say that I don't

   17   think anyone thinks that there's any person on any of these

   18   teams that is not working extremely hard.          I acknowledge that

   19   this slipped through the cracks, but a lot of other things

   20   didn't.

   21               It's a very narrow request for what the defendant

   22   admits is potentially very relevant materials.          And I get that

   23   it's the end of the -- I get it's the end of the crunch time,

   24   but, you know, we got 20,000 documents dumped on us, and we

   25   hired 10 people to go through them, and I don't see why this
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 29 29
                                                                             of 74


    1   time he can't do the same.

    2               THE COURT:    I understand.

    3               Okay.   I'll overrule that request.       I'm not going to

    4   at this late date require them to -- even if it takes them 30

    5   minutes per video, you're talking 60 hours just to review for

    6   privilege.    And so I don't think it's proportionate to the

    7   needs of the case at this point, particularly given that this

    8   was made available -- and I appreciate Mr. Freedman's candor

    9   that this was made available much earlier last year and it

   10   fell through the cracks.        But at this late date I agree with

   11   Mr. Kass, it's not proportional.        So I'll deny that request.

   12               Next.

   13               MR. FREEDMAN:     Your Honor, if I may, there are two

   14   of the documents that don't -- two video files that don't have

   15   the word "splicing" in them.        Would the Court reconsider and

   16   just give a few of them?

   17               THE COURT:    No.

   18               MR. FREEDMAN:     Okay.   The only other issue left for

   19   plaintiffs, Your Honor, is at the last -- at one of the last

   20   hearings, the Court authorized us to submit search terms over

   21   sworn statements, and Ms. Markoe ran those search terms.            She

   22   came back with a little over 6000 hits.         Her and I met and

   23   conferred on that.      We had agreed that we should rerun them

   24   with only pulling PDF documents, Word documents and mail --

   25   and dot MSGs, which are e-mail documents, to try to get the
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 30 30
                                                                             of 74


    1   most relevant potential files.

    2               And as I understand it based on that review, there

    3   are in total I think it's 2611 documents that hits on those

    4   search terms that are unique hits that have not previously

    5   been produced.     Ms. Markoe told me at one of the meet and

    6   confers that Ms. Watt -- that some of the documents she had

    7   spot checked were duplicative, which I guess meant she wasn't

    8   checking the unique hits subset, but that others related to

    9   Ms. Watts' private, you know, financial issues.          And we had

   10   said that we'd be amenable to them withholding, even though

   11   previously search terms were produced as they hit, if Rivero

   12   Mestre were to review documents, determine it related to

   13   Ms. Watts' private finances or someone else's private

   14   finances, that we wouldn't want them.         We were only looking

   15   for documents which were sworn statements executed by the

   16   defendant.

   17               You know, we'd be further willing to limit it to the

   18   just the dot MSG and the -- so just the e-mails in PDFs, which

   19   I think are 2232 documents, unique ones that have not

   20   previously been produced, and that that's the request, Your

   21   Honor.

   22               THE COURT:    Okay.   Help me out, Mr. Freedman.       I

   23   remember having this discussion.        What is it we're searching?

   24   What body of documents are --

   25               MR. FREEDMAN:     Dr. Wright's prev -- documents for --
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 31 31
                                                                             of 74


    1   and we're looking specifically for prior sworn statements of

    2   the defendant.

    3               THE COURT:    Okay.

    4               MR. FREEDMAN:     And we came up with search terms like

    5   "affirm" within 250 of "trust", or "notarized", and, you know,

    6   250 of "trust", or "swear" within --

    7               THE COURT:    Got it.

    8               MR. FREEDMAN:     -- "trust", or "Bitcoin", or stuff

    9   like that.

   10               THE COURT:    All right.    Let me hear from Ms. Markoe

   11   or whoever from the defense team.

   12               MS. MARKOE:    Good afternoon, Your Honor.       This is

   13   Ms. Markoe.

   14               So, you know, we ran their searches, and we went to,

   15   you know, our database, as well as Australian counsel's

   16   database (inaudible), from their search engine.          What we came

   17   up with was almost 9000 documents that hit on their search

   18   terms.

   19               And if you recall, my original objection was

   20   (inaudible) I just don't think search terms get them what they

   21   want in terms of documents that are signed, sworn, affirmed to

   22   and stuff like that.      Which, by the way, as we all know, we've

   23   produced a lot, and there's a lot of documents with his

   24   signature and e-Signature and all those things, and those have

   25   been produced.     They want more.     And the problem is that the
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 32 32
                                                                             of 74


    1   issue I always had with this is that I don't see how search

    2   terms help them narrow this down in any way.          (Inaudible)

    3   document for a signature.

    4               And when I spot checked the documents that we have

    5   not processed from our database that hadn't hit on search

    6   terms, there's two documents that were duplicative.           I didn't

    7   really understand why, but the vast majority of the documents

    8   were either papers about signatures and things of that nature.

    9   There were also personal documents related to Dr. Wright's

   10   wife's tax returns, tax information regarding their children.

   11   I'm referring to documents that either say the word

   12   "signature".     It's just too many, and it's too late in the

   13   game to ask us to engage in this exercise.          We are feverishly

   14   working to produce the documents that hit on our privilege

   15   search terms.     They have the documents that did not hit on

   16   privilege search terms.       Those have been produced that hit on

   17   their (inaudible).

   18               Other search terms -- and to ask us to add search

   19   terms at this late date is just unduly burdensome and

   20   unreasonable.

   21               THE COURT:    All right.    Mr. Freedman, I'm going to

   22   turn back to you.      Help me out, as well.     What is it we're

   23   looking for here?      So we're looking just for any sworn

   24   statement ever made by Dr. Wright, or is there -- is it more

   25   targeted than that?
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 33 33
                                                                             of 74


    1               MR. FREEDMAN:     Well, Your Honor, it's more targeted.

    2   If any sworn statements that relate -- I guess in the most

    3   general sense, it would be any sworn statements that relate to

    4   Bitcoin, trusts and Satoshi Nakamoto.         I think those were --

    5   we used forms of swearing, notarization, oath, deposed, affirm

    6   with combinations of Bitcoin, trusts, Satoshi and Nakamoto.

    7   So it's a very narrow category of documents that are prior

    8   sworn statements that relate to the issues, you know, in the

    9   case.

   10               THE COURT:    Okay.

   11               MS. MARKOE:    And, Your Honor, again, I'd like to

   12   just reiterate, these are new terms, and we've produced almost

   13   1.6 million pages of documents (inaudible).          You know, it's

   14   just at this point (inaudible), Your Honor, enough is enough.

   15               THE COURT:    All right.    I understand.

   16               MS. MARKOE:    We can't be adding stuff in.       It's

   17   unreasonable.

   18               MR. FREEDMAN:     (Inaudible).

   19               THE COURT:    Go ahead.

   20               MR. FREEDMAN:     If the Court wants, I'm happy to

   21   respond to that, but . . .

   22               THE COURT:    Well, go ahead.

   23               MR. FREEDMAN:     I mean, certainly there were a lot of

   24   documents that were turned over, Your Honor.          I would say

   25   there is a ton of duplications, many, many of the same
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 34 34
                                                                             of 74


    1   documents over, and over, and over again.          But that's not my

    2   point.    They have turned over a lot of documents, but I don't

    3   think that really matters.       Like, these are unique hits,

    4   meaning these are documents that have not previously been

    5   produced.

    6               If the Court finds that prior sworn statements that

    7   relate to Bitcoins, trust and Satoshi Nakamoto, the

    8   partnership at the heart of the dispute are relevant, then we

    9   should get these documents.

   10               And there are only, like, 2500 documents.         I mean,

   11   it's not -- like I said, we reviewed 20,000 very quickly and

   12   returned them all.      I just don't -- this doesn't strike me as

   13   unduly burdensome to a very narrow category of documents that

   14   are highly relevant.

   15               THE COURT:    Well, why are they highly relevant?

   16   That's where I'm -- that's where I'm stumbling, Mr. Freedman.

   17               I understand theoretically Dr. Wright may have sworn

   18   and said, what, I created Bitcoin, I'm Satoshi Nakamoto, I

   19   signed the trust.      I mean, so what?     I mean, what makes these

   20   high -- what makes this probabilistic that these are highly

   21   relevant documents just because Dr. Wright signed some

   22   document?

   23               Assume they all actually are documents he swore to,

   24   that he swore to something having to do with Bitcoin or

   25   Satoshi Nakamoto.      Your position would be anything he's sworn
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 35 35
                                                                             of 74


    1   to about Satoshi Nakamoto is false.

    2               MR. FREEDMAN:     No, Your Honor.    The idea would be to

    3   identify the amount of Bitcoin at issue that was mined, the

    4   amount of Bitcoin Satoshi Nakamoto mined, the amount -- the

    5   types of Bitcoin-related IP that were either placed in trust

    6   or created by the Satoshi Nakamoto partnership, you know, that

    7   we've seen affidavits submitted to court and other sworn

    8   statements.

    9               And, look, if they're not sworn statements that

   10   relate to these issues, then they wouldn't be relevant.            But,

   11   you know, we've seen documents that relate to that.           I mean,

   12   that's why we think we need them, for these purposes.

   13               THE COURT:    I understand.

   14               I'm going to overrule that request, as well.          I

   15   think at this point this is highly tangential to the main

   16   issues in this case.      You gotta do what you gotta do,

   17   Mr. Freedman, understand that.        You got to look for the needle

   18   in a haystack, but I don't have to give you the haystack, and

   19   I find this to be a haystack.

   20               We are deep, deep, deep into this case.         I have to

   21   judge what's proportional to the needs of the case as we sit

   22   here today, and I just find that the likelihood that we're

   23   going to find relevant information in comparison to the

   24   exercise -- again, if it takes them one minute per document,

   25   to review 2200 documents, that's still hours, and hours, and
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 36 36
                                                                             of 74


    1   hours, and I find that to be disproportionate.          So I'll

    2   overrule that request.

    3               Next.

    4               Hello?

    5               MR. FREEDMAN:     Your Honor, the only other thing left

    6   for plaintiff is a privilege issue, and I'm going to let -- I

    7   know the Court has a subject in its standing order to allow

    8   younger attorneys to have a chance to argue.          Mr. Delich, I'm

    9   going to allow him to argue the privilege issues that relate

   10   to the privilege log.

   11               THE COURT:    Wonderful.    Happy to have you,

   12   Mr. Delich.     Please go ahead.

   13               MR. DELICH:    Thank you, Judge.

   14               So I think it reduces to essentially two issues

   15   after meeting and conferring.

   16               The first issue is the number of documents that were

   17   withheld on the basis of nondisclosure agreements, and our

   18   position is that that is not a valid basis for not producing

   19   the documents, and the defendant has indicated they will

   20   produce them if there's a court order that they produce that.

   21   So we would ask that the Court order production of those

   22   documents.

   23               THE COURT:    Uh-huh.    Okay.   What's the second issue?

   24               MR. DELICH:    So the second issue is there's a number

   25   of documents that have been withheld on the basis of either
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 37 37
                                                                             of 74


    1   attorney-client privilege, or work product privilege, or both,

    2   and they're -- many of them are emails that Craig is not

    3   included on the top of the chain.        And so essentially what

    4   we're trying to understand is, you know, whose privilege is

    5   being asserted, and it appears that various companies'

    6   privilege is being asserted.        Namely, Craig companies that

    7   some of which are in liquidation, and I believe a company that

    8   is not, which is nChain, Limited.

    9               And our position is that Craig, you know, is out.

   10   He does not have the ability to invoke privilege on behalf of

   11   those entities at this point.

   12               THE COURT:    Okay.   So those are the two issues.

   13               All right.    Let me turn to the other side and have

   14   them respond.

   15               MS. MARKOE:    With regard to NDAs, we have

   16   produced -- I think there's really only two categories of

   17   documents.    One is entirely, entirely irrelevant regarding, if

   18   I recall, a -- work that one of Craig's companies is doing for

   19   another company, and we produced the actual NDA contract so

   20   the plaintiff could see it, and we only withheld documents

   21   that were pursuant to that NDA.        And it's our position with

   22   regard to NDAs generally, we cannot advise our clients to

   23   break a contract in which he entered into --

   24               THE COURT:    Uh-huh.

   25               MS. MARKOE:    -- on behalf of the company.       And so we
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 38 38
                                                                             of 74


    1   want to honor those NDAs.

    2               THE COURT:    I understand.     So let me --

    3               MS. MARKOE:     It's also our -- these documents are

    4   entirely irrelevant to any issue in the case.

    5               THE COURT:    Well, that was going to be my question,

    6   Ms. Markoe.     Assume --

    7               MS. MARKOE:     Uh --

    8               THE COURT:    Hold on.

    9               Assume for sake of discussion that the nondisclosure

   10   agreement didn't exist where that I could order you -- I

   11   presume pursuant to the nondisclosure agreements, if the Court

   12   orders Dr. Wright to produce something, that excuses him from

   13   his obligations under the nondisclosure agreement.           So assume

   14   that to be the situation.

   15               Would these documents otherwise be producible in

   16   this case, or is there some other legal objection to producing

   17   them other than they're covered by an NDA in another matter?

   18               MS. MARKOE:     I mean, they're not relevant to the

   19   case.    Do they hit on search terms, on plaintiffs' very, very,

   20   broad search terms?      (Inaudible).     So (inaudible) --

   21               THE COURT:    Other than relevance, is there any other

   22   legal objection to producing them if I order you to do so?

   23               MS. MARKOE:     No.

   24               THE COURT:    Okay.     And in this case we do have a --

   25   we have a confidentiality order.         So if I order you to produce
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 39 39
                                                                             of 74


    1   them, you can designate them in whatever manner you need to

    2   designate them to minimize whatever harm would occur to the --

    3   so they would not become publicly available is my point.

    4               MS. MARKOE:    That is correct, Your Honor.

    5               THE COURT:    Okay.    Then I'm going to order you to do

    6   that, okay, at this point.

    7               MS. MARKOE:    Okay.

    8               THE COURT:    They may not be relevant.

    9   Mr. Freedman and Mr. Delich may be spinning their wheels, but

   10   I will -- and we'll -- I'll make a note to my clerk to do a

   11   written order so that Dr. Wright has that in a written order,

   12   that we are ordering him to produce documents that have

   13   previously been objected to on the basis of third party

   14   nondisclosure agreements, so long as those are produced

   15   subject to a confidentiality designation.

   16               All right.    That's number one.

   17               So let's turn to the second issue, Ms. Markoe, if

   18   you're going to handle this, as well.

   19               MS. MARKOE:    Yes.

   20               THE COURT:    The third -- the suggestion that

   21   Dr. Wright is trying to invoke a third party privilege.

   22               MS. MARKOE:    Right.

   23               So if you recall, we had this argument way at the

   24   beginning of the case as to plaintiffs' definition of who

   25   Craig Wright was, and they wanted to define Craig Wright as
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 40 40
                                                                             of 74


    1   himself and also the company.        We lost that battle.     We also,

    2   if you recall, Your Honor, explained to plaintiffs in a brief

    3   and the Court on several occasions that the documents and the

    4   ESI that was in Dr. Wright's possession, custody and control

    5   wasn't just -- wasn't necessarily (inaudible) any of his

    6   personal (inaudible).      A lot of it was company stuff.       So they

    7   got company stuff.

    8               And so all of the privileges that we're asserting

    9   with regard to company-related things on the basis of at the

   10   time that these communications were engaged in, the parties

   11   engaging in those communications have a fiduciary duty to

   12   those companies either as directors, or employees, or

   13   independent contractors, or whatever the case may be, to

   14   uphold the privilege.

   15               And it literally turns -- I think with the -- these

   16   things, to me, that plaintiffs are asking for would turn the

   17   privilege lag and corporate law entirely on its head and

   18   essentially say that once you are no longer associated with a

   19   company, you don't have to invoke the privilege.           In fact, you

   20   can waive it on behalf of the company.         (Inaudible), and

   21   that's essentially what they're asking for.

   22               THE COURT:    All right.    So again --

   23               MS. MARKOE:    So --

   24               THE COURT:    Go ahead.

   25               MS. MARKOE:    -- it is our position that the
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 41 41
                                                                             of 74


    1   privilege applies in regards to any employee, former employee,

    2   director, or former director, officer, former officer of any

    3   of these companies if it would be otherwise privilege.            And so

    4   we're invoking the privilege.

    5               THE COURT:    All right.    I understand your argument.

    6               Back to Mr. Delich.

    7               MR. DELICH:    Our response is still that the control

    8   group for the companies have to assert the privilege, and that

    9   Craig just simply does not have the ability to do so.           And if

   10   they want to assert that privilege, they need to bring it to

   11   us from the controllers of the company.

   12               THE COURT:    So your position is that Dr. Wright can

   13   waive the privilege by turning it over; is, in fact, obligated

   14   to waive -- if -- assume they're otherwise privileged.            He is

   15   obligated to waive that privilege and give it to you unless he

   16   goes to the company and gets the company to come in and

   17   assert?

   18               MR. DELICH:    I mean, I think that's one way of

   19   putting it, Your Honor.       I mean, I don't know what Craig is or

   20   is -- his obligation is or aren't to those various entities.

   21   So, I mean, it's kinda hard to say.         I mean, from our

   22   perspective, until we see a valid asserting of privilege by

   23   the entities whose privilege it is, then they should be

   24   subject to production.

   25               THE COURT:    Okay.   Mr. Freedman under my rule --
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 42 42
                                                                             of 74


    1   Mr. Delich did a fine job, but under my procedure, obviously

    2   I'll give you the opportunity to supplement anything he said

    3   if you'd like to.

    4               MR. FREEDMAN:     No, Your Honor.    Only that the

    5   (inaudible) before, and there's case law, (inaudible) you

    6   know, (inaudible) privilege makes it clear that the privilege

    7   must be claimed.     It doesn't just exist in the abstract.         It

    8   must be invoked by the controller for the company.           But

    9   Mr. Delich did a fine job.

   10               THE COURT:    Okay.   Well, this is why I prefer to

   11   have these hearings noticed ahead of time so I can actually

   12   know these issues before I'm sitting here, because this is not

   13   one that I can tell you I'm -- I have encyclopedic knowledge

   14   of how this all works.      So just let me think out loud for a

   15   second.

   16               So Dr. Wright -- the way it's presented is this:

   17   Dr. Wright obtained this information at a time and through a

   18   relationship under which it would be privileged if he were

   19   still at the company.      They -- he retains possession of it for

   20   one reason or another.      He believes it remains privileged, and

   21   the objection is that the -- he hasn't gotten the underlying

   22   company to come forward and assert the privilege, he's just

   23   trying to assert the privilege for them.

   24               Okay.   How many underlying companies are we talking

   25   about here?     How many different entity -- how many third party
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 43 43
                                                                             of 74


    1   entities is the privilege being asserted?

    2               MS. MARKOE:    I mean, more -- more than a dozen,

    3   dozens, and many of these companies are defunct or in

    4   liquidation in Australia.       And if plaintiffs -- you know,

    5   under plaintiffs' theory, we would have had to do a privilege

    6   review, then go do -- if we could even find the liquidators or

    7   who the control person is for the now defunct companies and go

    8   reach out to them, send them all the documents, have them do a

    9   privilege review, and then they decide whether or not to

   10   assert the privilege?      I mean, it just -- it's gets a

   11   little -- that's just not proportionate to the needs of the

   12   case.

   13               And I can tell you that we are not making baseless

   14   privilege assertions.      We don't -- these are assertions that,

   15   when you look at documents, you look at documents, it's

   16   clearly privileged based on either attorney-client or work

   17   product, and (inaudible) many of which are related to draft,

   18   you know, pleadings and draft communications and responded to

   19   ATO proceedings, and many of which regarding taxes (inaudible)

   20   and stuff like that.

   21               THE COURT:    All right.    So Ms. Markoe, that's where

   22   I was going to go next, which --

   23               MS. MARKOE:    Both personal and for the -- and

   24   (inaudible) for the company.

   25               THE COURT:    I understand.     But where I was going to
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 44 44
                                                                             of 74


    1   go, what's the underlying -- underlying relevance of all these

    2   documents?    Into what bucket did they fall that a privilege

    3   was otherwise asserted?

    4               MS. MARKOE:    Well, I mean, I'm not sure I

    5   understand.

    6               THE COURT:    So obviously a request -- a request --

    7   the way these things generally have played out, right, a

    8   request is made.     There's some theory of relevance underlying

    9   the request.     The request is trying to target a particular

   10   universe of documents.      You've asserted a privilege as to some

   11   sub-universe of that universe based on a privilege.           I'm just

   12   trying to understand what's the over -- overarching relevance

   13   theory.    What are these documents related to, and why are they

   14   relevant?

   15               MS. MARKOE:    Zalman is going to I think address this

   16   small aspect of it.

   17               THE COURT:    That's fine.

   18               MR. KASS:    Your Honor, yes this is Zalman Kass.

   19               And the reason why I want to address it is because

   20   this goes to the search terms that were negotiated with

   21   Mr. Roche a while back.

   22               So these documents simply hit on search terms.          The

   23   search terms are far from perfect, and in the past we have

   24   asked Your Honor or I think plaintiff had made the request

   25   that we produce all documents, whether or not they're actually
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 45 45
                                                                             of 74


    1   relevant to the request.       So, Your Honor, we can definitely

    2   state that there are many documents that are hitting on search

    3   terms that are not relevant to this matter, because we were

    4   ordered to produce all documents, they're going on the log,

    5   and that's kind of where we are right now.

    6               THE COURT:    Okay.

    7               MS. MARKOE:    And then, Your Honor, I'd just like to

    8   point out one other thing.        With regards to the -- any

    9   ATO-related material, if the material actually went

   10   (inaudible) to the final version that actually went to the

   11   ATO, those were produced at this point.         There is no privilege

   12   over them because they went to third parties.          So we're not

   13   asserting privilege of that.        (Inaudible) communications

   14   around some of that stuff before it gets to ATO, and

   15   (inaudible) some of the stuff that we would be asserting

   16   privilege over.

   17               THE COURT:    All right.

   18               MS. MARKOE:    And I think Mr. Zalman properly pointed

   19   out, a lot of these materials are just not even relevant to

   20   the case at all, but because of this Court's order and

   21   plaintiffs' request, we're obliged to put them on a log and

   22   review them.

   23               THE COURT:    I understand that's been the procedure

   24   all along.

   25               How many documents are we talking about, Ms. Markoe?
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 46 46
                                                                             of 74


    1               MS. MARKOE:    Um, let me see.     Because we had -- I

    2   think -- well, no.      Honestly, Your Honor, I can't answer that.

    3   What I can tell you is that of the documents that we have

    4   produced thus far, I think we're asserting a one- to

    5   two-percent privilege rate, but we've produced hundreds of

    6   thousands of documents.

    7               THE COURT:    No, no, no, I understand.      I understand

    8   that, but just --

    9               MS. MARKOE:    We were doing --

   10               THE COURT:    As to this small universe of documents,

   11   documents for which an attorney-client or work product

   12   privilege is being asserted allegedly on behalf of a third

   13   party, I'm just trying to get a sense of how many documents

   14   we're talking about, if you know.

   15               MS. MARKOE:    It would probably be most of them.        I

   16   mean, we have to re-review for that issue, because -- and,

   17   Your Honor, I mean we're in a situation also where, you know,

   18   I mean, these are people that are -- I think once you leave a

   19   company, you still owe a fiduciary duty to it if you're an

   20   employee and whatever.      And so, you know, it would essentially

   21   be requiring people to break that fiduciary duty to those

   22   companies.

   23               And like I said, you know, I think it would sort of

   24   turn the corporate world on its head --

   25               THE COURT:    No, I --
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 47 47
                                                                             of 74


    1               MS. MARKOE:    -- to say that, you know --

    2               THE COURT:    I hear you.

    3               MS. MARKOE:     -- If you have (inaudible) of

    4   documents in your possession, then --

    5               THE COURT:    Well, just quantify --

    6               MS. MARKOE:    -- you know, you can waive the

    7   privilege for the company.

    8               THE COURT:    Quantify this for me, Ms. Markoe.        I

    9   asked you how many there were; you said most of them.           I'm

   10   just trying to, again, get a sense.         Are we talking a

   11   thousand, 10,000, a hundred thousand?         Just give me a rough

   12   sense of how many documents we're talking about.

   13               MS. MARKOE:    We're talking -- I don't know.       So

   14   (inaudible) produced.      Probably at least 5000.      I'm not sure

   15   off the top of my head.       I've actually asked our vendor for

   16   that information, and I haven't gotten it yet.

   17               THE COURT:    Okay.

   18               MS. MARKOE:    Actually (inaudible).      So we have -- we

   19   had, let's see, I think we have withheld -- we partially

   20   produced some documents, they were redacted.          That's just

   21   about 28, 2900 approximately.        We have 12,000 left to review,

   22   and I think we have about -- we withheld about 29,000.            So, I

   23   mean, we're not talking a small amount (inaudible).

   24               THE COURT:    Okay.   I understand.

   25               Let me turn back to Mr. Delich and Mr. Freedman and
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 48 48
                                                                             of 74


    1   give them the final word.

    2               MR. DELICH:    So, I mean, I can't speak to how many

    3   documents there are necessarily on which Dr. Wright is

    4   asserting a privilege of a third party.         I have identified a

    5   universe of 153 documents that Dr. Wright is not even included

    6   on top of the chain.      And so I would assume that, you know, at

    7   least from that universe, you know, those are third party

    8   privileges being asserted.        And, I mean, that would be kind of

    9   my starting point, but, I mean, I can't -- I can't speak to

   10   how many documents there might be in the entire universe.

   11               THE COURT:    Okay.    All right.   Anything further from

   12   either side?

   13               MR. FREEDMAN:     Your Honor, I --

   14               THE COURT:    Yes, Mr. Freedman.

   15               MR. FREEDMAN:     Sorry.

   16               I was just going to offer at the point, you know,

   17   while Ms. Markoe's been arguing, I've delved through my

   18   papers, and I could give the Court some citations about the

   19   requirements that privilege be invoked by the control group,

   20   and that when a displaced manager leaves, he's no longer able

   21   to invoke the privilege, but I'm not sure if the Court needs

   22   that.

   23               THE COURT:    Well, do those cases suggest that he

   24   is -- he has to just do it, or he has an obligation -- I would

   25   assume he has some fiduciary obligation to communicate with
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 49 49
                                                                             of 74


    1   the control group and try to give them the opportunity to

    2   invoke a privilege.      I would imagine if you represented the

    3   control group, and some former employee went around giving

    4   away all your privilege material, he'd be a defendant in a

    5   lawsuit pretty fast.

    6               MR. FREEDMAN:     Your Honor, you know, as I said, it's

    7   an old brief.     I don't remember the case off the top of my

    8   head.

    9               I would say that Dr. Wright has known for a long

   10   time that this would be an issue.        We've had -- I've been

   11   pushing for privilege logs for a long time.          I've raised this

   12   issue previous with defense counsel that I didn't think they

   13   could invoke the privilege of third parties, and they were on

   14   notice.    They should have gone to those third parties to get

   15   their privilege invoked if they could.         They took the position

   16   they didn't need to.

   17               I don't know what to tell the Court other than

   18   Dr. Wright probably should have gone to the control group and

   19   gotten them to invoke privilege, or maybe they wouldn't invoke

   20   privilege.    A lot of the companies are controlled by

   21   administrators that may be adverse to Dr. Wright, and maybe

   22   that's why Dr. Wright decided not to go to those liquidators

   23   or administrator.

   24               I don't know the answer, Your Honor, I'm

   25   speculating.     But he should have (inaudible).       Now, he's under
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 50 50
                                                                             of 74


    1   an obligation to produce, I'd argue, unless the control group

    2   invokes privilege.

    3               THE COURT:    All right.    Are you -- are you -- let me

    4   ask, Mr. Freedman.      Are you factually -- are you aware of who

    5   these different controllers are, or is that also being

    6   withheld?

    7               MR. FREEDMAN:     Your Honor, I'm not familiar enough

    8   with the withheld documents to know who they are.           I would

    9   guess, although Ms. Markoe should correct me if I'm wrong,

   10   that they involve Dr. Wright's former companies in Australia

   11   like Coin Exchange and (inaudible), which are under the

   12   control of liquidators.

   13               THE COURT:    Okay.   All right.    All right.    I'm going

   14   to take this matter under advisement.

   15               Mr. Freedman, if you want to e-mail me those cases,

   16   copying opposing counsel.       Ms. Markoe, if you have any cases

   17   you want me to take a look at, feel free to send those to me.

   18   This is one I want to think about a little bit, and I'll get a

   19   written order out.

   20               But I know time is short, so I will get something

   21   out promptly, but I want to give each side a chance to brief

   22   it.

   23               So if the parties could, by noon tomorrow, send me

   24   any cases that you've got that you want me to look at, copying

   25   each other, I'll look at them tomorrow and try to get an order
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 51 51
                                                                             of 74


    1   out by close of business tomorrow.

    2               All right.

    3               MR. FREEDMAN:     Your Honor, just to clarify, do you

    4   want briefing or just a list of cases?

    5               THE COURT:    Just send me the cases.      You guys got

    6   better things to do than write more briefs.          Just send me

    7   citations to cases if you have any that you want me to read.

    8   I'll do my own research if I need to.

    9               I have a sense of what I think I'm going to do, but

   10   I want to go look at some cases myself to make sure that the

   11   law allows me to do what I think I'm going to do.           So I want

   12   to give each of you an opportunity, since I'm going to take

   13   some time.    If you want to send me any cases, you may.          You're

   14   not required to.     I'm not ordering that.      But if you don't get

   15   it to me by noon tomorrow, I'm just going to go forward.

   16               All right.    Any other issues we need to resolve on

   17   the plaintiffs' side today?

   18               MR. FREEDMAN:     I don't believe so, Your Honor.

   19               THE COURT:    All right.    From the defense, were there

   20   any issues the defense wanted to raise today?

   21               MS. McGOVERN:     Yes, Your Honor.     This is Amanda

   22   McGovern.

   23               We have two issues with respect to the plaintiffs'

   24   privilege log which I would like to address, and we did

   25   discuss this at the meet and confer.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 52 52
                                                                             of 74


    1               THE COURT:    Okay.

    2               MS. McGOVERN:     So on the privilege log -- it's about

    3   52 pages -- Ira Kleiman asserts privilege over documents,

    4   communications, e-mails, that he has had with nonparties,

    5   third parties, non-clients.        It includes the press, it

    6   includes our own client, it includes Carter Conrad, Patrick

    7   Paige, the witnesses in the case.        It includes Uyen Nguyen.

    8   It includes the purported owner of W&K at a certain point.

    9               And we addressed this with plaintiffs' counsel

   10   today, because we believe that those documents -- and they're

   11   dated -- the dates of the documents are not all post

   12   litigation in the case, and we addressed this and said we

   13   would like -- our ask, for purposes of identifying for today's

   14   hearing at 2:30, to the extent that we could do all of it

   15   without addressing it with Your Honor, is that we (inaudible)

   16   production of our documents that -- (inaudible) which

   17   privilege was asserted that represent communications

   18   (inaudible) third parties.        And the response was that Ira

   19   makes notes on documents, and that it may be difficult for

   20   purposes of determining privilege, and so they (inaudible)

   21   log.

   22               And, you know, our position is -- in that regard was

   23   that the notes can be redacted, and in some instances the

   24   notes aren't privileged.

   25               So there needs to be (inaudible) in that regard,
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 53 53
                                                                             of 74


    1   particularly (inaudible) this case, and I understand that we

    2   were actually (inaudible) sort of a more limited defense, and

    3   the (inaudible) latches defense.        And, you know, one of the

    4   issues in the case that we have is that a lot of this stuff

    5   was thrown away, and a lot of the stuff (inaudible).           And

    6   (inaudible) to be a part of that, and now we're producing a

    7   privilege log with a lot of stuff has been withheld, and

    8   it's -- so we don't think there's privilege there, and we

    9   think the documents should be produced right away.

   10               THE COURT:    And help me --

   11               MS. McGOVERN:     Secondly --

   12               THE COURT:    Hold on.    Before you get to that,

   13   Ms. McGovern.     How many entries on the privilege log are we

   14   talking about for which you assert this objection?

   15               MS. McGOVERN:     So in all -- okay.     So in all candor,

   16   we provided a list of examples.        We provided an e-mail to this

   17   effect to plaintiffs' counsel identifying our issues on the

   18   privilege log, and we provided examples.         And I think we

   19   provided it was definitely less than 10 on this.           But we said,

   20   look, for example, you know, saying perhaps this was something

   21   you aren't unaware of.      You know, sometimes, you know,

   22   privilege logs are sort of automatically generated or

   23   something, because we just couldn't understand how the

   24   assertion would be made.

   25               So I don't know the exact number, but it's clear on
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 54 54
                                                                             of 74


    1   the privilege log that there are a lot, and it's also clear on

    2   the privilege log that there's no privilege, because the

    3   communications include third parties.         I mean, it includes

    4   Craig write.     It's just sort of the obvious.       But includes

    5   communications with the press.

    6               And, you know, so -- and we had a limited deposition

    7   of Ira Kleiman, as you know.       We're taking the deposition

    8   tomorrow, but (inaudible) deposition tomorrow.          But, you know,

    9   in that limited deposition another issue, of course, you know,

   10   is that he's represented that he didn't have certain

   11   communications with people (inaudible) to different times, you

   12   know.    And when he knew what he knew is very important in this

   13   case, and it's our position that that issue is going to

   14   emanate from the documents in this case, and that he knew

   15   whatever it is he's claiming that he (inaudible) that's

   16   (inaudible) here, he knew well before the statute of

   17   limitations, and he knew -- and then, of course, there's the

   18   laches defense.

   19               THE COURT:    Understood.    All right.

   20               MS. McGOVERN:     So, and -- so, but there's another

   21   issue related to it, and I think -- do you want me to tee it

   22   up now and we can --

   23               THE COURT:    Yeah, go ahead.

   24               MS. McGOVERN:     -- just go over (inaudible).

   25               THE COURT:    No, that's okay.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 55 55
                                                                             of 74


    1               MS. McGOVERN:     Okay.   So then the other one is that

    2   there are a lot of entries -- and, again, this is sort of, you

    3   know, our objection to sort of the Ira (inaudible) privilege

    4   assertion, and it documents with attachments that are not

    5   identified or described, so that we don't know what they are.

    6   But because Ira forwarded a nonprivileged document certainly

    7   doesn't make it privilege, which is our argument to

    8   plaintiffs' counsel.      I'm not making that argument to the

    9   Court.    I'm not trying to (inaudible) sort of way, but I'm

   10   just saying that we objected to, you know, unidentified or,

   11   you know, attachments as being withheld simply because they

   12   were attached to an e-mail by Ira.        And we asked for a closer

   13   review by plaintiffs' counsel as to those attachments, if

   14   they're not privileged, that they should be immediately

   15   produced, and they -- and if they are privileged, they need to

   16   be described.     You know, what are they?

   17               THE COURT:    Okay.

   18               MS. McGOVERN:     How is an attachment to an e-mail by

   19   Ira, you know, to someone else privileged?          What is it?

   20               So those are our two objection on the privilege log,

   21   Your Honor.

   22               THE COURT:    Thank you very much.

   23               All right.    Let me turn to the plaintiffs' side.

   24               MR. DELICH:    Judge Reinhart, this is Joe Delich.

   25               THE COURT:    Yes, sir.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 56 56
                                                                             of 74


    1               MR. DELICH:    I think the first thing I'm going to

    2   address is the documents that contain highlighting or comments

    3   from Ira Kleiman.      There's just frankly no way that we can

    4   determine -- it's not just that it's difficult to redact them,

    5   it's that we don't see any way to effectively redact those

    6   documents without revealing, you know, portions of the

    7   documents that Ira found noteworthy or was highlighting and

    8   underscoring with the intention of transmitting to counsel or

    9   in preparation for litigation.        There's just -- they're too

   10   annotated.    It's not just a matter of relatively simple

   11   redactions.

   12               And, you know, our understand from the ones that we

   13   checked, which we checked a lot of them, is that, you know,

   14   these are not unique documents that have not been produced to

   15   the other side.     That they're duplicate copies that, you know,

   16   in the course of research, Ira was doing into pursuing

   17   litigation against Dr. Wright, in preparation for this

   18   litigation, that he has compiled and marked up and written on.

   19   And so we just -- we frankly just don't see any way to

   20   effectively redact those documents without revealing the

   21   underlying contents of the communication.          And as far as, you

   22   know, we've been able to determine, they aren't documents that

   23   the defendant does not have.

   24               THE COURT:    Okay.

   25               MR. DELICH:    Let's see.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 57 57
                                                                             of 74


    1               I believe (inaudible) I'm going to address the -- in

    2   terms of the attachments, you know, our privilege log contains

    3   a number of entries that are e-mails with counsel, with, you

    4   know, Mr. Freedman and Mr. Roche and Ira, and, you know, these

    5   entries are actually inadvertently included on our privilege

    6   log as under the Local Rule 26.1(e)(2)(C).          You know, those

    7   documents did not even need to be included on our privilege

    8   log.

    9               And so, you know, one thing we're going to do is

   10   we're going to go back, we're going to advise our privilege

   11   log and remove any of those entries that are communications

   12   with Mr. Roche and Mr. Freedman.        And so, you know, we do not

   13   agree with the position that (inaudible) attachments to those

   14   e-mails need to be separately reviewed for privilege.

   15               And, again, you know, as far as we know, none of

   16   these are unique documents that have not been produced to the

   17   defendant.

   18               And on the final point in terms of our privilege log

   19   being overinclusive, the defendant identified a number of

   20   documents, and we went back immediately and re-reviewed them.

   21   I believe there were about 30 documents their e-mail

   22   identifies.     We produced I would say rough -- I at least

   23   instructed our team last night to produce about two-thirds of

   24   those.    The other 10 were kind of these text files and markups

   25   that I referred to earlier that Ira had compiled.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 58 58
                                                                             of 74


    1               You know, I think we're going to go back and take

    2   another look at our privilege log in the process of removing

    3   the communications, Mr. Roche and Mr. Freedman, and continue

    4   to check it, and any documents that we have found that should

    5   have been produced, we will go ahead and produce them.

    6               And, you know, to the extent that there are specific

    7   entries that the defendant wants us to take another look at

    8   and see whether it should be produced, I think we're more than

    9   happy to do that, too.      The intention here is not to be overly

   10   inclusive in terms of what we're not producing, but --

   11               THE COURT:    Okay.

   12               MR. DELICH:    -- as far as we've been able to tell,

   13   you know, none of these are documents that are not in their

   14   possession, although I certainly understand that, you know,

   15   the defendant probably feels there's no way he could know that

   16   without us producing the documents.         So, you know, to the

   17   extent that they identified specific entries, we will look at

   18   them.    We will do another check of our privilege log and see

   19   if we can find any that should be produced, but I don't know

   20   what else we can really offer to do to resolve this besides

   21   that.

   22               THE COURT:    All right.    Thank you.

   23               Ms. McGovern, I'll give you the last word.

   24               MS. McGOVERN:     Yes, yes.

   25               Your Honor, these are documents that, you know, in
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 59 59
                                                                             of 74


    1   some instances date back seven years.         So, you know, the

    2   because it's difficult doesn't make it privileged.           Because

    3   Ira commented on something doesn't make it privileged.            And I

    4   don't think it's our responsibility to go through their

    5   52-page privilege log and point out communications between

    6   their client and third parties so that they can review it and

    7   determine that, in fact, they never should have withheld it in

    8   the first instance.

    9               Two-thirds of the 38 (inaudible) that we -- that we

   10   identified for them they conceded should have been produced.

   11   You know, it seems -- this is the ask, Your Honor.           We are

   12   moving for immediate production of all communications that are

   13   withheld between Ira and third parties.         We are also moving to

   14   compel all attachments that are not privilege that were

   15   withheld simply because they've been forwarded by Ira.            And to

   16   the extent that there are communications that are -- and notes

   17   that are notated on documents, those should be redacted, and

   18   those should be with respect to documents that truly were in

   19   anticipation of litigation with their existing counsel or

   20   other counsel that was retained and then I guess they didn't

   21   follow through on it.

   22               There is a critical issue on this case as to what

   23   Ira, what information Ira had, and when.         And this assertion

   24   of privilege is directly interfering with our discovery of

   25   that information during the relevant discovery period.            It
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 60 60
                                                                             of 74


    1   should have been produced, and it should be produced

    2   immediately.

    3               THE COURT:    All right.    Thank you.

    4               All right.    Here's what I'm going to do.

    5               So, first of all, to the extent that there are

    6   attachments that they -- that are not themselves annotated, I

    7   agree with Ms. McGovern, those are not privileged, even if

    8   they were sent to Mr. Roche and Mr. Freedman.          If Mr. Kleiman

    9   sends something to Mr. Roche and Mr. Freedman after litigation

   10   ensues, so otherwise the communication with Mr. Roche and

   11   Mr. Freedman doesn't have to be logged under the local rule,

   12   but the attachment is, hey, here's a story about Craig, the

   13   underlying attachment is not privilege, and the underlying

   14   attachment should be produced if it's independently not

   15   privilege.

   16               So that would be my order as to the attachments.

   17   Obviously the cover e-mail, if you send an e-mail to your

   18   lawyer saying, hey, take a look at this document, the cover

   19   e-mail is privilege, but the underlying document is not

   20   independently, unless it is otherwise independently privilege.

   21   So that will be my ruling as to the attachments.

   22               As to the items that are annotated, and based upon

   23   the representation that the annotations would be unduly -- it

   24   would be unduly difficult to remove the annotations, and it

   25   would -- and that these documents are otherwise largely
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 61 61
                                                                             of 74


    1   cumulative to documents that have already been produced, I

    2   will -- I will not compel the production of the annotated

    3   documents.    I agree with Ms. McGovern that the fact that it's

    4   hard doesn't make it privilege, but the fact that it's hard

    5   may make it unduly burdensome and therefore not discoverable,

    6   which candidly is my feeling generally about the invocation of

    7   the third party privilege by Dr. Wright, that it's -- whether

    8   he has to invoke or not, to require him to go back to the

    9   other companies, or to require the plaintiffs to go back to

   10   the other companies to try to get waivers or non-waivers is

   11   simply not an exercise we need to engage in at this time, but

   12   that's what I want to research.

   13               So at least as to the assertion of privilege as to

   14   documents that have been annotated by Ira Kleiman, I'll

   15   sustain the objection to production of those.          As to the

   16   documents relating to communications with Mr. Roche and

   17   Mr. Freedman, I agree those can be removed from the privilege

   18   log, but any underlying attachments that are not independently

   19   privilege need to be pro -- and that are otherwise producible

   20   need to be produced.

   21               All right.    Next issue.

   22               MS. McGOVERN:     Your Honor?

   23               THE COURT:    Yes.

   24               MS. McGOVERN:     May I ask one question?

   25               THE COURT:    Sure.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 62 62
                                                                             of 74


    1               MS. McGOVERN:     With respect to the communications

    2   between Ira and third parties that are not annotated.

    3               THE COURT:    Well, I -- you know, I -- I can't

    4   rule -- generally speaking, communications with third parties

    5   aren't privilege, but without seeing them, I can't adjudicate

    6   those.    That's why I was asking you how many there were.

    7               If that is a -- if that universe of documents turns

    8   out to be a relatively manageable universe of documents, I'm

    9   happy to conduct an in-camera review, but I don't know that I

   10   can, in a vacuum, order that any communications between Ira

   11   Kleiman and a third party, you know, who might be a

   12   consultant, who might otherwise be part of the defense team or

   13   the plaintiffs' team here, I don't know who all these people

   14   are.   So I'm uncomfortable ordering in a vacuum that any

   15   communications between Ira Kleiman and a third party are per

   16   se not privileged.

   17               So I'll leave it at that, Ms. McGovern.         If you want

   18   to file a more specific motion, or if, after conferring with

   19   the parties, you believe it's a manageable universe, I'm happy

   20   to do a -- a -- an in-camera review.

   21               MS. McGOVERN:     Thank you, Your Honor.

   22               THE COURT:    Sure.

   23               All right.    I think you said you had one other issue

   24   you wanted to raise this afternoon?

   25               MS. McGOVERN:     No, that actually -- it was one issue
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 63 63
                                                                             of 74


    1   with subparts.

    2               THE COURT:    Ah, very good.

    3               Okay.   So just let me regroup.      I think the only

    4   thing I've taken under advisement is the issue of the -- I'm

    5   going to just summarize it this way.         I understand there may

    6   be a dispute that I'm summarizing it properly.          But I've taken

    7   under advisement the issue of the assertion of third party

    8   privilege.    I'm going to look at that.       You all have a window

    9   to provide me with law if you want me to read it, and I will

   10   get a ruling out as promptly as I can.

   11               So putting that aside, let me turn to the plaintiff.

   12   Have I at least ruled upon all the issues you wanted to raise

   13   today, not waiving any objections you may have to the rulings

   14   that I've made?

   15               MR. FREEDMAN:     You have, Your Honor.

   16               Thank you.

   17               THE COURT:    All right.    And as to the defense, have

   18   I at least ruled upon all the issues you wanted to raise

   19   today, not waiving any objections you may have to those

   20   rulings?

   21               MS. McGOVERN:     Yes, Your Honor.

   22               THE COURT:    All right.    Well, I was going to say

   23   I'll hopefully not hear from you again until we're all in Lon

   24   -- well, you're in London, I'm here.         But I hesitate to say

   25   this, but I'm here if you need me.
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 64 64
                                                                             of 74


    1               So if we need to have another hearing, I'll make

    2   time for you.

    3               Have a good afternoon, everybody.

    4               MS. McGOVERN:     Thank you.

    5               MR. FREEDMAN:     Thank you, Your Honor.

    6         (Proceedings concluded.)

    7                                  * * * * *

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 9:18-cv-80176-BB Document 383 Entered on FLSD Docket 01/16/2020 Page 65 65
                                                                             of 74


    1                                  * * * * *

    2                                  I N D E X

    3   Telephonic Status Conference                               4

    4                                  * * * * *

    5                               E X H I B I T S

    6   (None.)

    7                                  * * * * *

    8                                 CERTIFICATE

    9         I, Stephen W. Franklin, Registered Merit Reporter, and

   10   Certified Realtime Reporter, certify that the foregoing is a

   11   correct transcript, to the best of my ability, from the

   12   DIGITAL AUDIO RECORDING of proceedings in the above-entitled

   13   matter.

   14         Dated this 16th day of JANUARY, 2020.

   15

   16         /s/Stephen W. Franklin
              _____________________________
   17         Stephen W. Franklin, RMR, CRR

   18

   19

   20

   21

   22

   23

   24

   25
Case 9:18-cv-80176-BB Document 383 Entered   {WITNESSNAME}
                                                    on FLSD Docket 01/16/2020Index:
                                                                                Page MR.66DELICH:..ATO
                                                                                            of 74
                    15-minute [2] 8/4 12/4 8                against [1] 56/17  57/11 58/4 58/19 61/18
                               153 [1] 48/5                                            ago [8] 5/25 13/10 14/18    62/10 62/14 63/13 63/19
    MR. DELICH: [10]                                       80176 [1] 4/3
                               166 [1] 13/12                                            15/24 24/9 24/10 26/10    anyone [2] 4/14 28/17
    4/12 36/13 36/24 41/7
                               16th [1] 65/14              9                            27/16                     anything [7] 12/21
    41/18 48/2 55/24 56/1
                               17th [1] 25/11                                          agree [11] 9/15 9/24        15/14 18/12 21/16 34/25
    56/25 58/12                                            9000 [1] 31/17
                               18-80176 [1] 4/3                                         9/25 16/5 21/17 26/3       42/2 48/11
    MR. FREEDMAN: [35]
     4/6 4/16 13/5 13/7 14/4
                               18-80176-BB [1] 1/2         A                            29/10 57/13 60/7 61/3     aol.com [1] 1/20
                               185 [2] 2/6 2/8             ability [3] 37/10 41/9       61/17                     apart [2] 6/7 21/4
    14/14 15/6 17/4 17/6
                                                            65/11                      agreed [2] 23/24 29/23     appear [1] 24/23
    18/22 21/25 22/15 23/19    2
                                                           able [4] 19/8 48/20         agreement [4] 14/22        appearances [4] 1/15
    25/23 28/13 29/13 29/18
                               20,000 [3] 25/13 28/24       56/22 58/12                 20/23 38/10 38/13          1/22 2/11 4/4
    30/25 31/4 31/8 33/1
                                34/11                                                  agreements [3] 36/17       appears [1] 37/5
    33/18 33/20 33/23 35/2                                 above [1] 65/12
                               200 [1] 2/3                                              38/11 39/14               application [2] 24/12
    36/5 42/4 48/13 48/15                                  above-entitled [1] 65/12
                               2009-2010 [1] 17/22                                     Ah [1] 63/2                 26/7
    49/6 50/7 51/3 51/18                                   abstract [1] 42/7
                               2010 [1] 17/22                                          ahead [8] 5/15 33/19       applies [1] 41/1
    63/15 64/5                                             accept [1] 6/23
                               2011 [1] 17/23                                           33/22 36/12 40/24 42/11   appreciate [3] 18/14
    MR. KASS: [3] 4/22                                     accepted [1] 7/18
                               2013 [2] 18/12 18/13                                     54/23 58/5                 22/14 29/8
    25/25 44/18                                            accessed [1] 24/16
                               2017 [1] 14/5                                           alleged [1] 11/10          appropriate [2] 23/11
    MR. PASCHAL: [11]                                      accommodated [1]
                               2019 [4] 14/22 15/10         27/16                      allegedly [1] 46/12         23/17
    4/20 5/18 5/21 7/8 7/10
                                18/23 22/2                                             allow [3] 8/21 36/7 36/9   approximately [1] 47/21
    7/15 10/13 11/3 11/17                                  accommodating [1] 13/8
                               2020 [2] 1/8 65/14          accordingly [1] 10/25       allows [1] 51/11           aren't [5] 41/20 52/24
    12/22 13/2
                               210,000 [2] 23/24 24/18     accusation [1] 19/12        almost [3] 27/19 31/17      53/21 56/22 62/5
    MR. RIVERO: [4] 4/17
                               2200 [1] 35/25              acknowledge [1] 28/18        33/12                     argue [3] 36/8 36/9 50/1
    16/1 16/4 16/15
                               2232 [1] 30/19              actual [3] 10/18 15/7       along [1] 45/24            arguing [2] 17/18 48/17
    MR. ROCHE: [16]
                               250 [2] 31/5 31/6            37/19                      already [5] 20/19 21/20    argument [4] 39/23 41/5
    4/10 5/5 5/16 5/19 6/25
                               2500 [1] 34/10              actually [13] 23/6 26/17     26/13 27/24 61/1           55/7 55/8
    7/23 7/25 8/18 8/22 9/25
                               2525 [5] 3/3 3/6 3/9 3/12    27/11 34/23 42/11 44/25    also [14] 8/25 20/25       arguments [1] 22/12
    11/1 11/6 11/22 12/9
                                3/15                                                    21/10 23/9 25/7 27/24     around [3] 25/3 45/14
    12/12 13/1                                              45/9 45/10 47/15 47/18
                               26 [1] 23/12                 53/2 57/5 62/25             32/9 38/3 40/1 40/1        49/3
    MS. MARKOE: [30]
                               26.1 [1] 57/6                                            46/17 50/5 54/1 59/13     aside [1] 63/11
    4/21 31/12 33/11 33/16                                 add [1] 32/18
                               2611 [1] 30/3                                           although [2] 50/9 58/14    ask [16] 9/5 10/11 15/20
    37/15 37/25 38/3 38/7                                  adding [1] 33/16
                               28 [1] 47/21                                            always [1] 32/1             21/18 21/18 22/19 22/19
    38/18 38/23 39/4 39/7                                  additional [1] 22/24
                               29,000 [1] 47/22                                        am [1] 12/11                24/24 25/18 32/13 32/18
    39/19 39/22 40/23 40/25                                address [7] 8/1 16/12
                               2900 [1] 47/21               44/15 44/19 51/24 56/2     Amanda [3] 3/5 4/19         36/21 50/4 52/13 59/11
    43/2 43/23 44/4 44/15
                               2:30 [1] 52/14               57/1                        51/21                      61/24
    45/7 45/18 46/1 46/9
                                                           addressed [3] 20/20         amenable [1] 30/10         asked [13] 6/9 11/11
    46/15 47/1 47/3 47/6       3
                                                            52/9 52/12                 amount [12] 12/7 17/20      11/12 15/4 15/6 16/9
    47/13 47/18                30 [20] 5/9 5/22 6/5 6/13
                                                           addressing [1] 52/15         18/10 18/16 22/4 23/16     20/25 25/20 27/15 44/24
    MS. McGOVERN: [20]          6/16 7/5 7/13 8/3 8/4
                                                           adjudicate [1] 62/5          24/17 25/7 35/3 35/4       47/9 47/15 55/12
     4/19 16/19 19/3 20/9       8/20 8/21 8/24 9/10 10/9
                                                           administration [1]           35/4 47/23                asking [7] 14/10 14/15
    51/21 52/2 53/11 53/15      11/7 11/12 11/15 11/16
                                                            13/18                      analysis [1] 28/1           24/14 27/1 40/16 40/21
    54/20 54/24 55/1 55/18      29/4 57/21
                                                           administrator [1] 49/23     Andres [2] 3/2 4/18         62/6
    58/24 61/22 61/24 62/1     33131 [1] 2/4
                                                           administrators [1]          annotated [6] 56/10        aspect [2] 9/14 44/16
    62/21 62/25 63/21 64/4     33134 [5] 3/4 3/7 3/10
                                                            49/21                       60/6 60/22 61/2 61/14     assert [7] 41/8 41/10
    THE COURT: [117]            3/13 3/16
                                                           admit [1] 23/22              62/2                       41/17 42/22 42/23 43/10
    -                          33401 [1] 1/19                                          annotations [2] 60/23       53/14
                                                           admits [1] 28/22
                               3768 [1] 1/18                                            60/24                     asserted [11] 6/10 14/24
    -and [6] 2/4 2/7 3/4 3/7                               advance [1] 18/19
                               38 [1] 59/9                                             another [12] 5/8 14/1       18/25 37/5 37/6 43/1
     3/10 3/13                                             adverse [1] 49/21
                                                           advise [2] 37/22 57/10       18/4 37/19 38/17 42/20     44/3 44/10 46/12 48/8
    -v [1] 1/6                 5
                                                           advisement [3] 50/14         54/9 54/20 58/2 58/7       52/17
    /                         50 percent [1] 21/13                                      58/18 64/1                asserting [8] 8/13 9/10
                                                            63/4 63/7
                              5000 [1] 47/14                                           answer [15] 6/9 6/11        40/8 41/22 45/13 45/15
    /s/Stephen [1] 65/16                                   affidavits [1] 35/7
                              514-3768 [1] 1/18                                         6/17 7/3 8/24 11/12        46/4 48/4
                                                           affirm [2] 31/5 33/5
    1                         52 [1] 52/3                                               11/21 12/1 12/8 12/10     assertion [6] 8/6 53/24
                                                           affirmed [1] 31/21
                              52-page [1] 59/5                                          12/13 12/17 21/25 46/2     55/4 59/23 61/13 63/7
    1.6 million [1] 33/13                                  affirms [1] 17/12
                              5500 [1] 2/3                                              49/24                     assertions [2] 43/14
    10 [4] 25/12 28/25 53/19                               after [9] 10/15 15/17
                              561 [1] 1/18                                             answers [1] 22/20           43/14
     57/24                                                  18/13 19/6 22/25 26/12
    10,000 [1] 47/11                                        36/15 60/9 62/18           anticipation [1] 59/19     asserts [1] 52/3
                              6                                                        any [39] 6/3 6/3 6/4       associated [3] 14/21
    1000 [5] 3/3 3/6 3/9 3/12                              afternoon [14] 4/8 4/9
                              60 [1] 29/5                                               12/24 13/17 13/21 26/14    14/22 40/18
     3/15                                                   4/11 4/13 4/17 4/25 5/21
                              6000 [1] 29/22                                            26/15 28/1 28/5 28/5      assume [7] 34/23 38/6
    11249 [2] 2/6 2/9                                       13/7 16/19 16/20 19/3
                              6th [3] 13/25 14/5 15/12                                  28/17 28/17 32/2 32/23     38/9 38/13 41/14 48/6
    12,000 [1] 47/21                                        31/12 62/24 64/3
    120-odd [1] 27/4                                                                    33/2 33/3 38/4 38/21       48/25
                              7                            again [12] 8/9 24/13
                                                                                        40/5 41/1 41/2 45/8       ATO [10] 27/8 27/25
    122 [3] 24/18 25/6 25/21 701 [1] 1/19                   26/9 27/1 33/11 34/1
    130 [1] 27/22                                           35/24 40/22 47/10 55/2      50/16 50/24 51/7 51/13     28/3 28/4 28/4 28/7
    15 [1] 6/3                                              57/15 63/23                 51/16 51/20 56/5 56/19     43/19 45/9 45/11 45/14


                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 383 Entered    {WITNESSNAME}
                                                      on FLSD Docket 01/16/2020 Index:
                                                                                  Page ATO-related..crazy
                                                                                         67 of 74
   A                behalf [4] 37/10 37/25 62/9 62/20         close [1] 51/1    consuming [1] 27/9
                             40/20 46/12                  can't [17] 6/11 8/25        closer [1] 55/12            Cont.'d [1] 3/1
    ATO-related [1] 45/9
                            being [9] 19/2 37/5 37/6       11/23 11/24 15/14 16/11    Coin [1] 50/11              contain [1] 56/2
    attached [1] 55/12
                             43/1 46/12 48/8 50/5          17/9 18/4 28/16 29/1       combinations [1] 33/6       contains [1] 57/2
    attachment [4] 55/18
                             55/11 57/19                   33/16 46/2 48/2 48/9       comes [1] 22/22             contents [1] 56/21
     60/12 60/13 60/14
                            believe [15] 5/7 11/14         48/9 62/3 62/5             comment [1] 21/11           context [2] 10/2 23/15
    attachments [10] 55/4
                             11/15 14/16 17/14 22/24      candidly [1] 61/6           commented [1] 59/3          continue [1] 58/3
     55/11 55/13 57/2 57/13
                             26/4 26/24 27/2 37/7         candor [2] 29/8 53/15       comments [1] 56/2           contract [2] 37/19 37/23
     59/14 60/6 60/16 60/21
                             51/18 52/10 57/1 57/21       cannot [1] 37/22            common [1] 8/8              contractors [1] 40/13
     61/18
                             62/19                        Carter [1] 52/6             communicate [1] 48/25       control [9] 40/4 41/7
    attempted [1] 16/8
                            believes [1] 42/20            case [34] 1/2 4/2 16/25     communication [6] 8/10       43/7 48/19 49/1 49/3
    attempting [1] 12/15
                            beneficiaries [2] 13/16        16/25 21/11 22/9 23/16      8/11 8/12 27/7 56/21        49/18 50/1 50/12
    attorney [4] 5/24 37/1
                             13/17                         24/4 24/8 25/1 25/17        60/10                      controlled [1] 49/20
     43/16 46/11
                            besides [1] 58/20              28/9 29/7 33/9 35/16       communications [22]         controller [1] 42/8
    attorney-client [3] 37/1
                            best [1] 65/11                 35/20 35/21 38/4 38/16      8/9 11/9 27/11 40/10       controllers [2] 41/11
     43/16 46/11
                            better [2] 14/2 51/6           38/19 38/24 39/24 40/13     40/11 43/18 45/13 52/4      50/5
    attorneys [2] 27/21 36/8
                            between [8] 7/5 9/9            42/5 43/12 45/20 49/7       52/17 54/3 54/5 54/11      conversation [15] 6/10
    AUDIO [1] 65/12
                             17/22 59/5 59/13 62/2         52/7 52/12 53/1 53/4        57/11 58/3 59/5 59/12       8/4 8/19 8/22 9/1 9/9
    Australia [3] 28/4 43/4
                             62/10 62/15                   54/13 54/14 59/22           59/16 61/16 62/1 62/4       9/14 9/16 10/3 12/4 12/6
     50/10
                            big [1] 17/5                  case-ending [1] 22/9         62/10 62/15                 16/2 17/12 19/10 19/14
    Australian [5] 17/1
                            Biscayne [1] 2/3              cases [10] 24/5 48/23       companies [13] 37/6         conversations [2] 7/5
     24/19 25/2 25/4 31/15
                            bit [3] 19/11 26/1 50/18       50/15 50/16 50/24 51/4      37/18 40/12 41/3 41/8       8/13
    authorized [1] 29/20
                            Bitcoin [15] 17/20 17/21       51/5 51/7 51/10 51/13       42/24 43/3 43/7 46/22      copies [1] 56/15
    automatically [1] 53/22
                             17/23 18/10 18/16 22/5       categories [2] 13/14         49/20 50/10 61/9 61/10     copy [5] 13/25 14/23
    available [3] 29/8 29/9
                             24/7 31/8 33/4 33/6           37/16                      companies' [1] 37/5          15/9 18/24 18/24
     39/3
                             34/18 34/24 35/3 35/4        category [2] 33/7 34/13     company [23] 6/14 6/20      copying [2] 50/16 50/24
    Avenue [2] 2/6 2/8
                             35/5                         certain [6] 7/5 8/24         6/21 6/22 6/23 37/7        Coral [5] 3/4 3/7 3/10
    avoid [2] 18/2 18/9
                            Bitcoin-related [1] 35/5       18/15 24/25 52/8 54/10      37/19 37/25 40/1 40/6       3/13 3/16
    awarded [1] 21/13
                            Bitcoins [1] 34/7             certainly [6] 20/24 21/1     40/7 40/9 40/19 40/20      corporate [2] 40/17
    aware [1] 50/4
                            blatant [1] 15/2               22/6 33/23 55/6 58/14       41/11 41/16 41/16 42/8      46/24
    away [4] 24/13 49/4
                            blew [1] 24/13                CERTIFICATE [1]              42/19 42/22 43/24 46/19    correct [7] 12/9 25/22
     53/5 53/9
                            blind [3] 13/13 13/15          65/8                        47/7                        25/23 26/7 39/4 50/9
    B                        14/17                        Certified [1] 65/10         company-related [1]          65/11
    back [19] 5/12 12/23    Bloom   [3] 17/8 17/12        certify [1] 65/10            40/9                       couldn't [4] 6/22 7/17
    13/11 16/18 16/22 18/18  22/10                        chain [2] 37/3 48/6         comparison [1] 35/23         24/2 53/23
    23/23 26/9 29/22 32/22 blur [1] 10/2                  chance [3] 13/9 36/8        compel [3] 10/17 59/14      counsel [15] 4/5 6/2 6/16
    41/6 44/21 47/25 57/10 body [1] 30/24                  50/21                       61/2                        8/5 9/17 49/12 50/16
    57/20 58/1 59/1 61/8    both [2] 37/1 43/23           changed [1] 17/18           compiled [2] 56/18           52/9 53/17 55/8 55/13
    61/9                    Boulevard [6] 2/3 3/3         changes [2] 17/19 21/15      57/25                       56/8 57/3 59/19 59/20
                             3/6 3/9 3/12 3/15            characterization [1]        complaint [3] 6/2 11/10     counsel's [3] 4/4 25/14
    based [9] 6/9 9/5 13/24
    17/1 26/18 30/2 43/16   breach   [2] 15/1 15/2         22/11                       12/5                        31/15
                            break  [3]   5/10 37/23       check [2] 58/4 58/18        completely [1] 23/10        couple [4] 5/8 13/10
    44/11 60/22
                             46/21                        checked [4] 30/7 32/4       compressed [1] 26/6          23/20 24/9
    baseless [1] 43/13
                            brief [3] 40/2 49/7 50/21      56/13 56/13                conceded [1] 59/10          course [3] 54/9 54/17
    basically [1] 27/22
                            briefing [2] 24/13 51/4       checking [1] 30/8           concern [1] 10/1             56/16
    basis [8] 10/12 10/15
    21/13 36/17 36/18 36/25 briefs [1] 51/6               children [1] 32/10          conclude [1] 9/17           court [21] 1/1 1/18 4/1
    39/13 40/9              bring [4] 15/7 15/14          choice [1] 17/13            concluded [1] 64/6           16/12 19/13 22/9 22/15
                             19/19 41/10                  choir [1] 4/23              conduct [2] 23/11 62/9       29/15 29/20 33/20 34/6
    battle [1] 40/1
                            broad  [1] 38/20              circling [1] 18/18          confer [4] 19/4 19/18        35/7 36/7 36/20 36/21
    BB [1] 1/2
                            broken   [1] 13/14            circuit [1] 14/9             20/2 51/25                  38/11 40/3 48/18 48/21
    Beach [2] 1/8 1/19
                            Brooklyn    [2] 2/6 2/9       circumstances [3] 5/23      Conference [1] 65/3          49/17 55/9
    because [32] 5/17 6/5
                            BRUCE      [1] 1/12            21/5 25/17                 conferred [1] 29/23         Court's [7] 15/1 15/2
    7/18 10/19 13/10 14/25
                            Bryan   [5]  3/11 4/20 5/11   citations [2] 48/18 51/7    conferring [2] 36/15         18/14 22/6 24/24 25/10
    15/15 15/23 16/6 17/18
                             5/16 11/7                    claimed [1] 42/7             62/18                       45/20
    19/14 20/3 21/6 22/9
    27/9 28/15 34/21 42/12  bucket   [1] 44/2             claiming [1] 54/15          confers [1] 30/6            cover [2] 60/17 60/18
    44/19 45/3 45/12 45/20  burdensome      [3] 32/19     clarify [1] 51/3            confidential [1] 9/21       covered [1] 38/17
    46/1 46/16 52/10 53/23   34/13 61/5                   classically [2] 9/19 9/20   confidentiality [2] 38/25   CPE [1] 1/18
    54/2 55/6 55/11 59/2    business [1] 51/1             clear [5] 16/5 23/9 42/6     39/15                      cracks [4] 24/6 24/7
    59/2 59/15                                             53/25 54/1                 confusions [1] 19/10         28/19 29/10
                            C                             clearly [2] 15/22 43/16     connection [1] 21/19        CRAIG [15] 1/7 4/3
    become [1] 39/3
                            called [2] 5/3 5/3            Clematis [1] 1/19           Conrad [1] 52/6              13/12 15/15 17/23 19/25
    before [15] 1/12 7/1
                            Calling [1] 4/2               clerk [1] 39/10             consent [1] 21/1             37/2 37/6 37/9 39/25
    7/11 7/16 10/18 11/18
                            calm [1] 19/14                client [9] 17/10 17/14      considering [2] 27/23        39/25 41/9 41/19 54/4
    16/18 16/21 22/8 23/13
                            came [6] 15/8 15/21            20/13 21/21 37/1 43/16      27/24                       60/12
    42/5 42/12 45/14 53/12
                             15/23 29/22 31/4 31/16        46/11 52/6 59/6            constitutes [1] 6/13        Craig's [1] 37/18
    54/16
                            camera [4] 14/25 18/25        clients [2] 37/22 52/5      consultant [1] 62/12        crazy [1] 24/4
    beginning [1] 39/24


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 383 Entered    {WITNESSNAME}
                                                      on FLSD Docket 01/16/2020 PageIndex:   68 ofcreate..FL
                                                                                                    74
   C                 20/3 20/12 20/18 21/1 41/9 56/23         each [4] 19/24 50/21 excuses [1] 38/12
                                22/23 54/6 54/7 54/8       doesn't [11] 12/19 12/19  50/25 51/12                execute [1] 13/20
    create [1] 18/9
                                54/9                       18/9 23/3 34/12 42/7     earlier [4] 16/24 24/8      executed [2] 14/4 30/15
    created [6] 18/11 19/23
                                deposition's [1] 20/11     55/7 59/2 59/3 60/11      29/9 57/25                 exercise [3] 32/13 35/24
     19/24 21/15 34/18 35/6
                                depositions [4] 10/10      61/4                     early [2] 26/4 27/2          61/11
    creates [1] 18/2
                                22/20 22/25 27/21          doing [4] 20/15 37/18    educate [1] 9/22            exist [2] 38/10 42/7
    critical [1] 59/22
                                described [2] 55/5 55/16   46/9 56/16               effect [1] 53/17            existing [1] 59/19
    CRR [2] 1/18 65/17
                                designate [2] 39/1 39/2    don't [57] 5/1 5/2 5/13  effectively [2] 56/5        exists [1] 21/1
    crunch [1] 28/23
                                designation [1] 39/15      6/6 6/12 10/8 10/9 11/14  56/20                      expect [1] 17/7
    cumulative [1] 61/1
                                designee [1] 6/16          11/15 12/11 13/9 14/16   either [8] 25/15 32/8       explained [3] 19/4 19/5
    current [3] 8/23 11/8
                                details [1] 14/15          15/8 15/22 18/3 19/19     32/11 35/5 36/25 40/12      40/2
     13/16
                                determine [4] 30/12        20/21 20/22 21/16 21/18   43/16 48/12                explaining [1] 19/15
    custody [1] 40/4
                                56/4 56/22 59/7            21/21 22/5 22/5 22/12    else [4] 4/14 12/21 55/19   expressed [1] 15/22
    cutoff [1] 25/11
                                determining [1] 52/20      27/3 28/9 28/10 28/15     58/20                      extent [10] 9/3 9/17
    D                           developed [1] 18/17        28/15 28/16 28/25 29/6   else's [1] 30/13             12/14 17/10 23/7 52/14
    damages [1] 17/2            device [3] 26/12 26/14     29/14 29/14 31/20 32/1   emails [1] 37/2              58/6 58/17 59/16 60/5
                                26/21                      34/2 34/12 35/18 40/19   emanate [1] 54/14           extremely [2] 16/10
    database [3] 31/15
    31/16 32/5                  devices [1] 26/15          41/19 43/14 47/13 49/7   employee [4] 41/1 41/1       28/18
    date [6] 18/16 25/5 29/4    Devin [1] 2/2              49/17 49/24 51/14 51/18   46/20 49/3
                                devise [1] 26/10           53/8 53/25 55/5 56/5     employees [1] 40/12         F
    29/10 32/19 59/1
                                dictate [1] 17/20          56/19 58/19 59/4 62/9    encyclopedic [1] 42/13      F2 [2] 2/6 2/8
    dated [2] 52/11 65/14
                                didn't [9] 16/23 21/17     62/13                    end [4] 23/23 27/3 28/23    facetted [1] 9/14
    dates [1] 52/11
                                28/20 32/6 38/10 49/12     done [3] 16/7 28/6 28/7   28/23                      fact [12] 7/11 9/5 9/21
    Dave [2] 7/3 11/13
                                49/16 54/10 59/20          dot [2] 29/25 30/18      ending [1] 22/9              10/16 19/7 20/25 21/20
    days [1] 19/25
                                different [4] 17/11        down [5] 9/13 13/14      engage [2] 32/13 61/11       40/19 41/13 59/7 61/3
    de [5] 3/3 3/6 3/9 3/12
                                42/25 50/5 54/11           15/19 24/5 32/2          engaged [1] 40/10            61/4
    3/15
                                difficult [5] 6/5 52/19    dozen [1] 43/2           engaging [1] 40/11          fact-based [1] 9/5
    deadlines [1] 27/18
                                56/4 59/2 60/24            dozens [1] 43/3          engine [1] 31/16            facts [4] 8/24 10/3 10/5
    deal [1] 17/5
                                difficulty [1] 26/17       Dr. [29] 4/18 4/20 4/21  enough [4] 12/20 33/14       11/10
    December [3] 15/10
                                DIGITAL [1] 65/12          4/22 13/12 14/5 14/15     33/14 50/7                 factual [2] 9/4 21/20
    18/23 22/2
                                diligence [5] 16/8 19/8    22/25 30/25 32/9 32/24   ensues [1] 60/10            factually [1] 50/4
    December 2019 [1] 22/2
                                19/20 20/4 20/5            34/17 34/21 38/12 39/11  entered [2] 13/24 37/23     fall [1] 44/2
    decide [1] 43/9
                                directed [1] 19/12         39/21 40/4 41/12 42/16   entire [1] 48/10            false [1] 35/1
    decided [1] 49/22
                                directly [1] 59/24         42/17 48/3 48/5 49/9     entirely [4] 37/17 37/17    familiar [2] 16/2 50/7
    decision [1] 17/2
                                director [2] 41/2 41/2     49/18 49/21 49/22 50/10   38/4 40/17                 far [7] 8/12 16/25 44/23
    deep [3] 35/20 35/20
                                directors [1] 40/12        56/17 61/7               entities [4] 37/11 41/20     46/4 56/21 57/15 58/12
    35/20
                                disagree [1] 9/24          Dr. Wright [25] 4/18      41/23 43/1                 fast [1] 49/5
    defendant [16] 1/8 3/2
                                disclose [1] 18/7          4/20 4/21 4/22 13/12     entitled [1] 65/12          feel [1] 50/17
    23/23 24/7 25/10 25/14
                                discoverable [1] 61/5      14/5 14/15 22/25 32/24   entity [1] 42/25            feeling [2] 18/5 61/6
    28/21 30/16 31/2 36/19
                                discovery [8] 1/11 6/3     34/17 34/21 38/12 39/11  entries [8] 24/18 53/13     feels [1] 58/15
    49/4 56/23 57/17 57/19
                                17/10 23/13 25/11 27/18    39/21 41/12 42/16 42/17   55/2 57/3 57/5 57/11       fell [3] 24/6 24/7 29/10
    58/7 58/15
                                59/24 59/25                48/3 48/5 49/9 49/18      58/7 58/17                 feverishly [1] 32/13
    defendant's [1] 17/17
                                discrete [1] 12/7          49/21 49/22 56/17 61/7   entry [1] 13/11             few [1] 29/16
    defendants [1] 9/5
                                discuss [1] 51/25          Dr. Wright's [4] 30/25   ESI [1] 40/4                fiduciary [4] 40/11
    defense [17] 1/4 4/15
                                discussed [2] 9/2 9/3      32/9 40/4 50/10          ESQ [8] 2/2 2/5 2/7 3/2      46/19 46/21 48/25
    17/1 17/2 23/2 23/11
                                discussion [3] 25/2        draft [2] 43/17 43/18     3/5 3/8 3/11 3/14          figure [3] 6/8 6/21 18/5
    25/19 25/24 31/11 49/12
                                30/23 38/9                 drafts [1] 14/21         essentially [5] 36/14       figured [1] 26/7
    51/19 51/20 53/2 53/3
                                displaced [1] 48/20        drill [1] 9/12            37/3 40/18 40/21 46/20     file [4] 24/12 26/6 26/19
    54/18 62/12 63/17
                                disproportionate [1]       due [5] 16/8 19/8 19/20  estate [6] 6/20 6/22 7/4     62/18
    define [1] 39/25
                                36/1                       20/4 20/5                 7/12 7/20 11/14            filed [3] 13/10 14/1
    definitely [2] 45/1 53/19
                                dispute [2] 34/8 63/6      dumped [1] 28/24         even [9] 21/18 28/1 29/4     24/12
    definition [1] 39/24
                                distinction [1] 21/10      duplicate [1] 56/15       30/10 43/6 45/19 48/5      files [6] 23/24 24/1
    defunct [2] 43/3 43/7
                                DISTRICT [2] 1/1 1/1       duplications [1] 33/25    57/7 60/7                   24/20 29/14 30/1 57/24
    Delich [12] 2/7 4/12
                                doc [1] 15/12              duplicative [3] 28/15    event [1] 17/15             final [4] 27/17 45/10
    4/13 7/22 36/8 36/12
                                docket [1] 13/11           30/7 32/6                ever [3] 6/17 26/15          48/1 57/18
    39/9 41/6 42/1 42/9
                                docu [1] 15/7              during [1] 59/25          32/24                      finances [2] 30/13 30/14
    47/25 55/24
                                document [26] 14/1 14/4    duty [3] 40/11 46/19     everybody [2] 4/25 64/3     financial [1] 30/9
    delved [1] 48/17
                                14/10 14/12 14/16 14/19    46/21                    everything [2] 18/8         findings [1] 21/21
    demonstrated [1] 17/25
                                14/21 17/19 17/21 18/4                               21/14                      finds [1] 34/6
    deny [3] 22/18 23/8                                    E
                                18/22 19/6 19/6 19/7                                exact [2] 27/3 53/25        fine [9] 5/19 9/9 10/1
    29/11
                                19/8 19/23 19/24 20/5      e-mail [10] 1/20 29/25 exactly [2] 16/9 17/17         10/7 16/3 16/3 42/1 42/9
    deposed [1] 33/5
                                21/15 21/19 32/3 34/22      50/15 53/16 55/12 55/18 example [1] 53/20            44/17
    deposition [28] 5/9 5/12
                                35/24 55/6 60/18 60/19      57/21 60/17 60/17 60/19 examples [2] 53/16          firm [1] 12/5
    5/14 5/14 5/22 6/1 6/4
                                documents [112]            e-mails [4] 30/18 52/4    53/18                      first [7] 5/12 8/2 17/7
    7/14 8/7 10/18 12/15
                                does [9] 5/7 11/16 11/20    57/3 57/14              Exchange [1] 50/11           36/16 56/1 59/8 60/5
    12/16 12/24 12/25 14/17
                                11/22 11/25 23/3 37/10     e-Signature [1] 31/24    excuse [1] 21/16            FL [6] 2/4 3/4 3/7 3/10
    15/15 18/20 19/25 20/1


                                                                                                                                 {DATE}
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 383 Entered     on FLSD Docket 01/16/2020 Page Index:     69 ofFL.....job
                                                                                               74
   F                 44/20         hearings [2] 29/20 42/11 identification [1] 11/8 61/6
                                going [45] 14/2 15/10  heart [1] 34/8             identified [5] 48/4 55/5    invoke [10] 10/14 37/10
    FL... [2] 3/13 3/16
                                 15/20 17/18 18/3 20/13heated [4] 15/19 19/9       57/19 58/17 59/10           39/21 40/19 48/21 49/2
    flesh [1] 20/18
                                 20/13 22/18 22/21 24/2419/11 19/13               identifies [1] 57/22         49/13 49/19 49/19 61/8
    FLORIDA [3] 1/1 1/8
                                                       heavily [1] 15/12
                                 25/15 26/22 27/17 27/19                          identify [1] 35/3           invoked [4] 10/19 42/8
     1/19
                                 28/9 29/3 32/21 35/14 heavy [2] 16/7 16/8        identifying [2] 52/13        48/19 49/15
    follow [1] 59/21
                                 35/23 36/6 36/9 38/5  held [2] 13/22 18/10        53/17                      invokes [1] 50/2
    forced [2] 14/16 18/7
                                 39/5 39/18 43/22 43/25Hello [1] 36/4             ignores [1] 21/20           invoking [1] 41/4
    foregoing [1] 65/10
                                 44/15 45/4 48/16 50/13help [4] 30/22 32/2        III [1] 14/2                involve [1] 50/10
    forged [1] 24/5
                                 51/9 51/11 51/12 51/15 32/22 53/10               imagine [2] 24/21 49/2      IP [2] 21/14 35/5
    forgery [2] 18/4 18/6
                                 54/13 56/1 57/1 57/9  helpful [1] 25/5           immediate [1] 59/12         IRA [40] 1/3 4/3 6/2
    formation [1] 13/18
                                 57/10 57/10 58/1 60/4 here [17] 4/24 5/2 6/12    immediately [3] 55/14        6/10 6/17 6/19 6/22 6/22
    former [6] 11/9 41/1
                                 63/5 63/8 63/22        10/2 12/11 21/10 21/11     57/20 60/2                  7/3 7/17 7/20 8/4 8/20
     41/2 41/2 49/3 50/10
                                gone [3] 28/4 49/14     23/14 32/23 35/22 42/12   impart [1] 8/20              8/23 9/9 10/5 11/13 12/3
    forms [1] 33/5
                                 49/18                  42/25 54/16 58/9 62/13    important [3] 21/9           12/15 52/3 52/18 54/7
    forward [3] 10/4 42/22
                                good [17] 4/8 4/9 4/11  63/24 63/25                27/14 54/12                 55/3 55/6 55/12 55/19
     51/15
                                 4/13 4/17 4/25 5/21   here's [2] 60/4 60/12      improperly [1] 10/19         56/3 56/7 56/16 57/4
    forwarded [2] 55/6
                                 12/20 13/3 13/7 16/19 hesitate [1] 63/24         inadvertently [1] 57/5       57/25 59/3 59/13 59/15
     59/15
                                 16/20 19/3 24/17 31/12hey [3] 27/4 60/12 60/18   inaudible [74]               59/23 59/23 61/14 62/2
    found [2] 56/7 58/4
                                 63/2 64/3             high [1] 34/20             include [1] 54/3             62/10 62/15
    fraction [1] 25/8
                                got [18] 4/23 5/8 14/12highlighting [2] 56/2      included [4] 37/3 48/5      Ira's [1] 7/17
    frames [1] 23/14
                                 15/9 15/17 19/6 19/6   56/7                       57/5 57/7                  irrelevant [2] 37/17 38/4
    Franklin [4] 1/18 65/9
                                 19/7 19/11 19/13 24/2 highly [5] 24/23 34/14     includes [7] 52/5 52/6      isn't [1] 25/7
     65/16 65/17
                                 24/4 28/24 31/7 35/17  34/15 34/20 35/15          52/6 52/7 52/8 54/3 54/4   issue [39] 6/15 6/18 7/7
    frankly [7] 15/2 15/17
                                 40/7 50/24 51/5       himself [1] 40/1           including [1] 11/8           7/16 7/21 8/1 11/2 11/6
     17/18 17/25 18/3 56/3
                                gotta [2] 35/16 35/16  hired [2] 5/25 28/25       inclusive [1] 58/10          14/14 22/8 22/10 23/18
     56/19
                                gotten [3] 42/21 47/16 history [2] 16/6 26/1      incomplete [1] 20/17         24/3 24/10 24/25 25/1
    free [1] 50/17
                                 49/19                 hit [8] 30/11 31/17 32/5   independent [1] 40/13        27/5 27/15 29/18 32/1
    Freedman [39] 2/2 2/2
                                great [1] 12/23         32/14 32/15 32/16 38/19   independently [4] 60/14      35/3 36/6 36/16 36/23
     2/5 2/8 4/6 4/6 4/9 13/5
                                group [6] 41/8 48/19    44/22                      60/20 60/20 61/18           36/24 38/4 39/17 46/16
     14/8 14/9 16/2 16/22
                                 49/1 49/3 49/18 50/1  hits [5] 29/22 30/3 30/4   indicated [1] 36/19          49/10 49/12 54/9 54/13
     16/23 21/23 25/22 26/2
                                guess [7] 7/4 10/1 21/9 30/8 34/3                 indication [1] 18/6          54/21 59/22 61/21 62/23
     26/3 26/13 26/16 26/20
                                 30/7 33/2 50/9 59/20  hitting [1] 45/2           INFO [1] 1/3                 62/25 63/4 63/7
     26/25 28/11 30/22 32/21
                                guidance [1] 10/21     hold [8] 8/16 8/16 11/18   information [16] 8/21       issues [30] 5/7 5/8 5/11
     34/16 35/17 39/9 41/25
                                gut [1] 18/5            14/8 15/3 15/3 38/8        9/23 12/7 13/14 13/21       5/19 5/23 7/2 11/4 12/24
     47/25 48/14 50/4 50/15
                                guys [2] 12/23 51/5     53/12                      15/4 20/15 20/17 27/14      18/15 18/15 20/3 21/7
     57/4 57/12 58/3 60/8
                                                       Honestly [1] 46/2           28/6 32/10 35/23 42/17      22/4 23/20 25/17 30/9
     60/9 60/11 61/17        H                         honor [71]                  47/16 59/23 59/25           33/8 35/10 35/16 36/9
    Freedman's [2] 21/19
                             hadn't [1] 32/5           Honor's [1] 18/12          informed [1] 26/12           36/14 37/12 42/12 51/16
     29/8
                             handle [1] 39/18          HONORABLE [1] 1/12         inquire [2] 20/24 23/5       51/20 51/23 53/4 53/17
    fullest [1] 17/10
                             happened [2] 8/10 27/10 hopefully [1] 63/23          inquiry [1] 23/13            63/12 63/18
    fully [1] 17/7
                             happy [5] 33/20 36/11 hour [1] 15/23                 insignificant [1] 25/7      it'd [1] 22/9
    further [3] 15/1 30/17
                             58/9 62/9 62/19           hours [5] 13/10 29/5       instance [1] 59/8           it's [58] 6/13 6/20 8/5
     48/11
                             hard [5] 28/7 28/18        35/25 35/25 36/1          instances [2] 52/23 59/1     8/13 9/21 13/5 14/11
    G                        41/21 61/4 61/4           huh [4] 14/3 16/14 36/23   instincts [1] 11/25          14/20 17/2 17/11 17/15
                             harm [1] 39/2              37/24                     instruct [1] 10/6            21/8 21/12 21/16 21/18
    Gables [5] 3/4 3/7 3/10
                             hasn't [4] 6/3 17/8 17/13 hundred [3] 11/24 27/22    instructed [6] 6/11 6/16     23/19 25/7 25/9 25/17
     3/13 3/16
                             42/21                      47/11                      7/2 11/11 12/13 57/23       28/10 28/10 28/21 28/23
    game [3] 24/23 25/9
                             haven't [1] 47/16         hundreds   [1] 46/5        instructing [1] 12/16        28/23 29/6 29/11 30/3
     32/13
                             having [4] 17/11 26/17                               intellectual [5] 18/10       32/12 32/12 33/1 33/7
    general [3] 10/21 26/14                            I
                             30/23 34/24                                           18/11 18/16 22/4 25/1       33/13 33/16 34/11 37/21
     33/3
                             haystack [3] 35/18        I'd [4] 16/11 33/11 45/7   intend [1] 18/5              38/3 41/21 42/16 43/10
    generally [5] 10/9 37/22
                             35/18 35/19                50/1                      intended [2] 9/20 9/21       43/15 49/6 52/2 53/8
     44/7 61/6 62/4
                             he'd [1] 49/4             I'll [24] 5/2 8/1 11/18    intention [2] 56/8 58/9      53/25 54/1 54/4 54/13
    generated [1] 53/22
                             he's [10] 6/1 17/18 18/3 14/6 21/23 23/8 23/9        interest [1] 8/8             56/4 56/4 56/5 56/10
    gets [3] 41/16 43/10
                             20/25 34/25 42/22 48/20 23/22 25/24 28/11 28/16      interesting [1] 24/21        59/2 59/4 60/14 61/3
     45/14
                             49/25 54/10 54/15          29/3 29/11 36/1 39/10     interfering [1] 59/24        61/4 61/7 62/19
    getting [1] 17/3
                             head [4] 40/17 46/24       42/2 50/18 50/25 51/8     International [1] 17/22     items [1] 60/22
    give [14] 13/14 21/23
                             47/15 49/8                 58/23 61/14 62/17 63/23   interrogatories [6] 6/4     itself [2] 9/11 17/19
     28/11 29/16 35/18 41/15
                             hear [6] 10/23 16/16       64/1                       14/15 18/19 20/10 20/14
     42/2 47/11 48/1 48/18                                                                                    J
                             25/24 31/10 47/2 63/23 I'm [66]                       22/22
     49/1 50/21 51/12 58/23
                             heard [2] 23/10 26/25     I've [11] 10/21 20/19      investigated [1] 15/11      January [4] 1/8 13/25
    given [4] 10/21 16/24
                             hearing [11] 1/11 13/8     22/12 23/10 47/15 48/17   investigation [2] 16/8       15/12 65/14
     25/16 29/7
                             13/23 23/2 26/10 26/11 49/10 49/11 63/4 63/6          25/4                       January 6th [2] 13/25
    giving [1] 49/3
                             26/12 26/20 26/24 52/14 63/14                        Investments [1] 17/22        15/12
    gladly [1] 27/16
                             64/1                      idea [1] 35/2              invocation [2] 10/16        job [2] 42/1 42/9
    goes [3] 11/14 41/16


                                                                                                                               {DATE}
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 383 Entered    on FLSD Docket 01/16/2020 Page  Index: Joe..necessarily
                                                                                     70 of 74
   J                 3/15          main [1] 35/15     members [2] 11/9 11/9 21/19 29/8
                               less [1] 53/19           majority [1] 32/7            membership [2] 7/16        Mr. Kass [3] 24/10
    Joe [3] 4/12 5/6 55/24
                               let [19] 7/22 14/9 15/10 makes [5] 6/5 34/19          11/8                       24/14 29/11
    join [1] 5/10
                                16/18 16/22 19/1 25/19  34/20 42/6 52/19             memo [1] 5/1               Mr. Kleiman [3] 7/6
    Joseph [1] 2/7
                                26/23 31/10 36/6 37/13  making [3] 21/19 43/13       mentioned [1] 26/16        9/18 60/8
    judge [10] 1/13 16/1
                                38/2 42/14 46/1 47/25   55/8                         Merit [1] 65/9             Mr. Kleiman's [1] 11/5
     16/4 16/10 17/8 17/12
                                50/3 55/23 63/3 63/11   manageable [2] 62/8          Mestre [6] 3/2 3/5 3/8     Mr. Paschal [4] 7/7
     22/10 35/21 36/13 55/24
                               let's [4] 8/16 39/17     62/19                        3/11 3/14 30/12            10/11 11/19 12/21
    judicata [1] 17/1
                                47/19 56/25             manager [1] 48/20            met [1] 29/22              Mr. Rivero [1] 15/25
    July [1] 14/5
                               likelihood [1] 35/22     manner [1] 39/1              metadata [6] 14/20         Mr. Roach [2] 7/23 7/24
    July 6th [1] 14/5
                               Likewise [1] 23/2        March [2] 13/11 26/4         14/20 14/21 18/20 20/19    Mr. Roche [11] 4/11
    just [68]
                               limit [1] 30/17          marked [2] 24/19 56/18       23/3                       10/14 11/20 44/21 57/4
    K                          limitations [1] 54/17    Markoe [13] 3/8 4/21         Miami [1] 2/4              57/12 58/3 60/8 60/9
    K's [2] 5/9 11/7           limited [4] 37/8 53/2    29/21 30/5 31/10 31/13       mid [1] 15/9               60/10 61/16
                                54/6 54/9               38/6 39/17 43/21 45/25       middle [3] 5/9 5/14        Mr. Zalman [1] 45/18
    Kass [7] 3/14 4/22 24/10
     24/14 25/25 29/11 44/18   line [1] 10/6            47/8 50/9 50/16              10/10                      Ms [1] 30/6
    keep [1] 25/10             lines [1] 10/2           Markoe's    [1] 48/17        might [4] 5/10 48/10       Ms. [28] 15/9 16/1 16/12
    kind [4] 24/5 45/5 48/8    liquidation [2] 37/7 43/4markups   [1]   57/24        62/11 62/12                16/17 16/21 19/1 19/2
     57/24                     liquidators [3] 43/6     material [3] 45/9 45/9       million [1] 33/13          21/25 23/1 29/21 30/5
                                49/22 50/12             49/4                         mined [7] 17/20 17/21      30/9 30/13 31/10 31/13
    kinda [2] 24/12 41/21
                               list [8] 23/24 23/25 24/2materials   [2] 28/22        18/16 21/14 22/5 35/3      38/6 39/17 43/21 45/25
    kinds [1] 14/15
                                24/3 24/15 26/13 51/4   45/19                        35/4                       47/8 48/17 50/9 50/16
    KLEIMAN [20] 1/3 4/3
                                53/16                   matter [8] 16/10 19/15       minimize [1] 39/2          53/13 58/23 60/7 61/3
     6/2 6/10 6/17 7/3 7/6
     7/20 8/5 8/20 8/23 9/18   literally [1] 40/15      20/11 38/17 45/3 50/14       minute [5] 8/4 12/4 14/7   62/17
     12/4 52/3 54/7 56/3 60/8  litigation [6] 52/12 56/956/10 65/13                  28/8 35/24                 Ms. Markoe [11] 29/21
                                56/17 56/18 59/19 60/9  matters  [1] 34/3            minutes [2] 6/3 29/5       30/5 31/10 31/13 38/6
     61/14 62/11 62/15
                               little [5] 19/13 26/1    maybe   [4]  24/9 27/2       misrepresentations [1]     39/17 43/21 45/25 47/8
    Kleiman's [3] 7/4 11/5
                                29/22 43/11 50/18       49/19 49/21                  19/13                      50/9 50/16
     11/13
                               LLC [1] 1/4              McGovern [14] 3/5 4/19       month [2] 24/9 26/10       Ms. Markoe's [1] 48/17
    knew [6] 15/20 54/12
     54/12 54/14 54/16 54/17   LLP [8] 2/2 2/5 2/8 3/2  16/1 16/12 16/17 16/21       months [3] 5/25 14/18      Ms. McGovern [11]
                                3/5 3/8 3/11 3/14       19/1 19/2 51/22 53/13        27/16                      16/1 16/12 16/17 16/21
    know [127]
                               local [2] 57/6 60/11     58/23 60/7 61/3 62/17        morning [3] 15/6 15/18     19/1 19/2 53/13 58/23
    knowledge [1] 42/13
                               locations [1] 13/15      McGovern's [1] 21/25         15/18                      60/7 61/3 62/17
    known [1] 49/9
    knows [3] 12/3 12/6        log [23] 25/16 27/20     me [58] 5/4 5/20 7/22        most [6] 23/20 25/5 30/1   Ms. McGovern's [1]
     12/18                      36/10 45/4 45/21 51/24  9/13 10/7 10/18 11/25        33/2 46/15 47/9            21/25
                                52/2 52/21 53/7 53/13   12/2 14/9 14/10 14/12        motion [2] 10/17 62/18     Ms. Watts [2] 15/9 23/1
    Kyle [3] 2/5 4/10 5/5
                                53/18 54/1 54/2 55/20   14/13 15/20 16/18 16/22      move [1] 4/15              Ms. Watts' [2] 30/9
    L                           57/2 57/6 57/8 57/11    17/17 19/1 19/12 19/13       moving [2] 59/12 59/13     30/13
    laches [1] 54/18            57/18 58/2 58/18 59/5   24/11 24/15 24/15 24/24      Mr [3] 22/25 24/10         MSG [1] 30/18
    lack [1] 14/2               61/18                   25/19 30/5 30/22 31/10       26/12                      MSGs [1] 29/25
    lag [1] 40/17              logged [1] 60/11         32/22 34/12 37/13 38/2       Mr. [69]                   much [2] 29/9 55/22
    largely [1] 60/25          logs [2] 49/11 53/22     40/16 42/14 46/1 47/8        Mr. Delich [9] 4/13 7/22   multi [1] 9/14
    last [13] 11/20 21/9       Lon [1] 63/23            47/11 47/25 50/3 50/9        36/8 36/12 39/9 41/6       multi-facetted [1] 9/14
     21/24 26/25 27/1 27/3     London [1] 63/24         50/15 50/17 50/17 50/23      42/1 42/9 47/25            multimedia [2] 23/24
     28/8 28/12 29/9 29/19     long [3] 39/14 49/9      50/24 51/5 51/6 51/7         Mr. Freedman [23] 4/9      26/15
     29/19 57/23 58/23          49/11                   51/11 51/13 51/15 53/10      13/5 14/8 14/9 16/23       must [2] 42/7 42/8
    latches [2] 17/2 53/3      longer [2] 40/18 48/20   54/21 55/23 63/3 63/9        21/23 25/22 26/16 26/25    myself [2] 5/11 51/10
    late [7] 17/3 24/22 25/9   looking [4] 30/14 31/1   63/9 63/11 63/25             28/11 30/22 32/21 34/16
                                32/23 32/23             mean  [27] 15/2 15/10        35/17 41/25 47/25 48/14    N
     29/4 29/10 32/12 32/19
                               lost [1] 40/1            16/5 19/24    21/25 28/14    50/4 50/15 57/12 58/3      Nakamoto [8] 33/4 33/6
    law [4] 40/17 42/5 51/11
                               lot [18] 24/4 24/20 25/2 33/23  34/10   34/19 34/19   60/8 61/17                 34/7 34/18 34/25 35/1
     63/9
                                28/6 28/19 31/23 31/23  35/11  38/18   41/18 41/19   Mr. Freedman after [1]     35/4 35/6
    lawsuit [3] 9/15 9/16
     49/5                       33/23 34/2 40/6 45/19   41/21  41/21   43/2 43/10    60/9                       Namely [1] 37/6
                                49/20 53/4 53/5 53/7    44/4 46/16    46/17 46/18    Mr. Freedman and [3]       names [2] 13/15 13/15
    lawyer [1] 60/18
                                54/1 55/2 56/13         47/23 48/2 48/8 48/9         16/2 39/9 57/4             narrow [4] 28/21 32/2
    learn [2] 9/6 9/8
                               loud [1] 42/14           54/3                         Mr. Freedman doesn't       33/7 34/13
    learned [1] 12/3
                                                        meaning   [2] 15/15 34/4     [1] 60/11                  narrowed [1] 18/15
    least [6] 47/14 48/7        M
     57/22 61/13 63/12 63/18                            meant [1] 30/7               Mr. Freedman for [1]       NAS [4] 26/10 26/11
                                MAGISTRATE [1]          meet [6] 19/4 19/18 20/2     16/22                      26/14 26/21
    leave [3] 11/24 46/18
                                1/13                    20/13 30/5 51/25             Mr. Freedman has [1]       nature [2] 9/4 32/8
     62/17
                                mail [11] 1/20 29/24    meeting [7] 5/3 5/3 8/5      26/2                       nChain [1] 37/8
    leaves [1] 48/20
                                29/25 50/15 53/16 55/12 14/23 20/24 24/20 36/15      Mr. Freedman that [1]      NDA [3] 37/19 37/21
    left [5] 16/25 17/13
                                55/18 57/21 60/17 60/17 meetings [1] 25/3            26/3                       38/17
     29/18 36/5 47/21
                                60/19                   member [9] 6/14 6/20         Mr. Freedman               NDAs [4] 5/24 37/15
    legal [3] 13/21 38/16
     38/22                      mails [4] 30/18 52/4    6/21 6/22 6/23 7/17 7/18     withdrew [1] 26/20         37/22 38/1
               3/3 3/6 3/9 3/12 57/3 57/14              7/20 8/23                    Mr. Freedman's [2]         necessarily [2] 40/5 48/3
    Leon [5]


                                                                                                                                 {DATE}
Case 9:18-cv-80176-BB Document 383 Entered     {WITNESSNAME}
                                                        on FLSD Docket 01/16/2020 Page       Index: need..produced
                                                                                                    71 of 74
   N                 41/20 48/24 48/25 50/1 ordering [3] 39/12 51/14 7/7 10/11 11/19 12/21 prejudice [1] 22/23
                             obligations [1] 38/13       62/14                  password [3] 24/3 26/5     premature [1] 21/8
    need [18] 16/24 22/13
                             obliged [1] 45/21          orders [1] 38/12        26/5                       preparation [2] 56/9
    22/19 24/24 35/12 39/1
                             obtain [1] 19/20           original [7] 19/19 19/19past [4] 13/16 13/16       56/17
    41/10 49/16 51/8 51/16
                             obtained [2] 17/23 42/17    19/20 19/21 19/23 20/2027/7 44/23                 prepare [2] 9/8 20/13
    55/15 57/7 57/14 61/11
                             obvious [1] 54/4            31/19                  patient [1] 19/2           prepared [1] 22/17
    61/19 61/20 63/25 64/1
                             obviously [5] 20/6 28/16   others [2] 19/5 30/8    Patrick [1] 52/6           preparing [2] 6/1 27/20
    needed [1] 24/11
                              42/1 44/6 60/17           otherwise [10] 22/12    pay [1] 10/20              prepping [1] 8/7
    needle [1] 35/17
                             occasions [1] 40/3          38/15 41/3 41/14 44/3  PDF [1] 29/24              presence [1] 9/16
    needs [5] 29/7 35/21
                             occur [1] 39/2              60/10 60/20 60/25 61/19PDFs [1] 30/18             present [3] 5/19 8/5 12/5
    43/11 48/21 52/25
                             occurred [1] 23/6           62/12                  people [6] 25/12 28/25     presented [1] 42/16
    negotiated [1] 44/20
                             odd [1] 27/4               ought [1] 10/22         46/18 46/21 54/11 62/13    press [2] 52/5 54/5
    never [2] 7/18 59/7
                             off [3] 15/17 47/15 49/7   our [46] 8/6 9/4 19/4   per [3] 29/5 35/24 62/15   presumably [1] 12/6
    new [2] 18/2 33/12
                             offer [2] 48/16 58/20       19/19 19/20 20/2 20/4  percent [3] 11/24 21/13    presume [1] 38/11
    next [7] 13/4 22/20
                             office [3] 24/19 25/2       20/13 21/21 26/15 26/1846/5                       pretty [3] 11/22 12/7
    23/18 29/12 36/3 43/22
                              25/4                       27/14 27/19 27/20 31/15perfect [1] 44/23          49/5
    61/21
                             officer [2] 41/2 41/2       32/5 32/14 36/17 37/9  perfectly [1] 23/17        prev [1] 30/25
    Nguyen [1] 52/7
                             Official [1] 1/18           37/21 37/22 38/3 40/25 perhaps [1] 53/20          previous [2] 14/6 49/12
    nice [2] 14/11 17/3
                             Oh [1] 16/3                 41/7 41/21 47/15 52/6  period [1] 59/25           previously [5] 30/4
    night [1] 57/23
                             okay [41] 4/25 7/9 7/11     52/13 52/16 52/22 53/17person [2] 28/17 43/7      30/11 30/20 34/4 39/13
    no [27] 1/2 7/25 14/19
                              7/21 10/13 12/23 13/3      54/13 55/3 55/7 55/20  personal [3] 32/9 40/6     prior [4] 18/12 31/1
    14/20 15/12 17/13 21/11
                              13/6 15/3 18/18 19/1       56/12 57/2 57/5 57/7   43/23                      33/7 34/6
    26/4 26/5 27/7 29/17
                              22/17 25/19 25/24 29/3     57/10 57/18 57/23 58/2 perspective [1] 41/22      private [3] 30/9 30/13
    35/2 38/23 40/18 42/4
                              29/18 30/22 31/3 33/10     58/18 59/4 59/24       picked [1] 24/18           30/13
    45/11 46/2 46/7 46/7
                              36/23 37/12 38/24 39/5    ourselves [2] 25/12 26/8placed [1] 35/5            privilege [112]
    46/7 46/25 48/20 54/2
                              39/6 39/7 41/25 42/10     over [23] 14/6 14/24    plaintiff [9] 4/5 4/14     privileged [17] 8/11
    54/25 56/3 58/15 62/25
                              42/24 45/6 47/17 47/24     24/18 25/8 25/9 25/13  5/23 22/24 27/13 36/6      8/12 8/14 9/11 9/20
    non [2] 52/5 61/10
                              48/11 50/13 52/1 53/15     25/16 26/1 27/19 27/22 37/20 44/24 63/11          41/14 42/18 42/20 43/16
    non-clients [1] 52/5
                              54/25 55/1 55/17 56/24     29/20 29/22 33/24 34/1 plaintiffs [18] 1/5 2/2    52/24 55/14 55/15 55/19
    non-waivers [1] 61/10
                              58/11 63/3                 34/1 34/1 34/2 41/13   4/7 4/10 4/12 5/24 6/10    59/2 59/3 60/7 62/16
    nondisclosure [5] 36/17
                             old [1] 49/7                44/12 45/12 45/16 52/3 8/6 14/14 22/7 23/20       privileges [2] 40/8 48/8
    38/9 38/11 38/13 39/14
                             once [5] 17/12 18/1 18/1    54/24                  26/11 28/6 29/19 40/2      pro [1] 61/19
    none [3] 57/15 58/13
                              40/18 46/18               overarching [1] 44/12   40/16 43/4 61/9            probabilistic [1] 34/20
    65/6
                             one [26] 7/13 8/17 9/14    overinclusive [1] 57/19 plaintiffs' [12] 38/19     probably [4] 46/15
    nonparties [1] 52/4
                              11/20 16/6 20/22 21/1     overly [1] 58/9         39/24 43/5 45/21 51/17     47/14 49/18 58/15
    nonprivileged [1] 55/6
                              22/24 29/19 30/5 35/24    overrule [3] 29/3 35/14 51/23 52/9 53/17 55/8      probate [7] 6/18 6/24
    noon [2] 50/23 51/15
                              37/17 37/18 39/16 41/18    36/2                   55/13 55/23 62/13          7/3 7/12 7/12 7/18 11/13
    notarization [1] 33/5
                              42/13 42/20 45/8 46/4     owe [1] 46/19           played [1] 44/7            problem [5] 7/25 20/10
    notarized [1] 31/5
                              50/18 53/3 55/1 57/9      owed [1] 18/10          pleadings [1] 43/18        26/5 26/5 31/25
    notated [1] 59/17
                              61/24 62/23 62/25         own [2] 51/8 52/6       please [2] 4/4 36/12       procedure [3] 27/9 42/1
    note [1] 39/10
                             ones [3] 26/23 30/19       owner [1] 52/8          point [19] 12/8 12/17      45/23
    notes [4] 52/19 52/23
                              56/12                     ownership [1] 11/5      20/4 20/22 21/8 29/7       proceeding [2] 10/1
    52/24 59/16
                             ongoing [1] 27/20                                  33/14 34/2 35/15 37/11     10/25
    noteworthy [1] 56/7                                 P
                             only [14] 6/1 19/11                                39/3 39/6 45/8 45/11       proceedings [4] 1/11
    nothing [2] 12/3 26/25
                              19/17 26/16 26/25 29/18   page [2] 1/16 59/5      48/9 48/16 52/8 57/18      43/19 64/6 65/12
    notice [3] 14/10 15/13
                              29/24 30/14 34/10 36/5    pages [2] 33/13 52/3    59/5                       process [3] 13/21 20/16
    49/14
                              37/16 37/20 42/4 63/3     Paige [1] 52/7          pointed [1] 45/18          58/2
    noticed [3] 7/13 7/15
                             open [5] 18/15 24/2        Palm [2] 1/8 1/19       Ponce [5] 3/3 3/6 3/9      processed [1] 32/5
    42/11
                              24/12 26/7 26/18          papers [3] 25/3 32/8    3/12 3/15                  produce [19] 13/12
    number [8] 4/2 5/7
                             opened [3] 6/18 7/3        48/18                   portions [1] 56/6          13/17 20/14 23/4 25/15
    36/16 36/24 39/16 53/25
                              11/13                     partially [1] 47/19     position [14] 9/5 15/14    25/16 25/21 27/5 32/14
    57/3 57/19
                             opening [1] 26/17          particular [1] 44/9     17/18 17/19 34/25 36/18    36/20 36/20 38/12 38/25
    NY [2] 2/6 2/9
                             operation [1] 13/18        particularly [3] 23/15  37/9 37/21 40/25 41/12     39/12 44/25 45/4 50/1
    O                        opportunity [3] 42/2       29/7 53/1               49/15 52/22 54/13 57/13    57/23 58/5
                              49/1 51/12                parties [15] 21/7 23/24 positive [1] 11/25         produced [42] 13/23
    oath [1] 33/5
                             opposing   [1] 50/16       40/10 45/12 49/13 49/14 possession [4] 40/4        14/17 14/19 15/12 15/13
    object [1] 10/16
                             opposite  [1] 9/21         50/23 52/5 52/18 54/3   42/19 47/4 58/14           19/7 20/6 25/13 27/8
    objected [4] 12/13 25/21
                             order [26] 4/1 15/1 15/2   59/6 59/13 62/2 62/4    possible [1] 20/7          27/24 28/2 28/3 30/5
     39/13 55/10
                              16/24 17/7 17/12 17/20    62/19                   post [1] 52/11             30/11 30/20 31/23 31/25
    objection [9] 12/18
                                                        partnership [3] 21/14
     31/19 38/16 38/22 42/21 18/9 18/12 18/14 23/4                              potential [1] 30/1         32/16 33/12 34/5 37/16
                                                        34/8 35/6
     53/14 55/3 55/20 61/15 36/7 36/20 36/21 38/10                              potentially [2] 25/1       37/19 39/14 45/11 46/4
                              38/22 38/25 38/25 39/5    party [12] 9/19 10/20   28/22                      46/5 47/14 47/20 53/9
    objections [2] 63/13
                              39/11 39/11 45/20 50/19   39/13 39/21 42/25 46/13 pouring [1] 24/18          55/15 56/14 57/16 57/22
     63/19
                              50/25 60/16 62/10         48/4 48/7 61/7 62/11    practical [1] 20/11        58/5 58/8 58/19 59/10
    obligated [2] 41/13
                             ordered   [5] 10/6 13/11   62/15 63/7              precisely [1] 10/8         60/1 60/1 60/14 61/1
     41/15
                              13/12 18/2 45/4           Paschal [6] 3/11 4/20   prefer [1] 42/10           61/20
    obligation [5] 13/20


                                                                                                                            {DATE}
Case 9:18-cv-80176-BB Document 383 Entered     {WITNESSNAME}
                                                        on FLSD Docket 01/16/2020  Index: producible..signature
                                                                                       Page    72 of 74
   P                raised [2] 24/10 49/11 relates [1] 24/25    responded [2] 27/2    41/21 47/1 49/9 57/22
                             raising [1] 5/24            relating [5] 11/4 11/9        43/18                       63/22 63/24
    producible [2] 38/15
                             Ramona [3] 15/8 15/15 12/25 13/18 61/16                  response [4] 13/22 23/13    saying [3] 53/20 55/10
    61/19
                              20/1                       relationship [1] 42/18        41/7 52/18                  60/18
    producing [7] 25/10
                             ran [2] 29/21 31/14         relatively [2] 56/10 62/8 responsibility [1] 59/4        says [1] 18/24
    36/18 38/16 38/22 53/6
                             ranking [1] 6/14            release [1] 13/21            retained [1] 59/20          scanned [1] 15/9
    58/10 58/16
                             rate [1] 46/5               relevance [4] 38/21 44/1 retains [1] 42/19               Schedule [1] 22/1
    product [4] 6/13 37/1
                             re [2] 46/16 57/20           44/8 44/12                  returned [1] 34/12          Schneur [1] 3/14
    43/17 46/11
                             re-review [1] 46/16         relevant [17] 11/15          returns [1] 32/10           scramble [1] 20/14
    production [6] 36/21
                             re-reviewed [1] 57/20        24/23 28/22 30/1 34/8       revealing [2] 56/6 56/20    se [1] 62/16
    41/24 52/16 59/12 61/2
                             reach [1] 43/8               34/14 34/15 34/21 35/10 review [19] 9/7 9/8             seal [1] 14/1
    61/15
                             read [3] 12/4 51/7 63/9 35/23 38/18 39/8 44/14 10/17 25/13 25/15 28/16               search [20] 29/20 29/21
    promptly [2] 50/21
                             readdress [1] 23/6           45/1 45/3 45/19 59/25        29/5 30/2 30/12 35/25       30/4 30/11 31/4 31/16
    63/10
                             really [5] 15/14 32/7       rely [1] 17/9                 43/6 43/9 45/22 46/16       31/17 31/20 32/1 32/5
    properly [2] 45/18 63/6
                              34/3 37/16 58/20           remain [1] 9/20               47/21 55/13 59/6 62/9       32/15 32/16 32/18 32/18
    property [5] 18/11
                             Realtime [1] 65/10          remaining [1] 25/17           62/20                       38/19 38/20 44/20 44/22
    18/11 18/17 22/4 25/1
                             reason [3] 19/11 42/20 remains [1] 42/20                 reviewed [9] 6/1 6/3         44/23 45/2
    proportional [2] 29/11
                              44/19                      remedies [1] 23/8             14/9 14/10 14/25 18/25     searches [1] 31/14
    35/21
                             reasonable [5] 23/12        remedy [4] 14/11 22/18 34/11 57/14 57/20                 searching [1] 30/23
    proportionate [3] 28/10
                              23/16 25/18 27/23 28/10 22/24 23/7                      right [46] 4/2 4/15 4/17    second [15] 6/7 6/15
    29/6 43/11
                             recall [7] 8/25 9/1 13/11 remember [3] 27/3               5/1 5/13 11/2 11/16         8/15 8/17 11/2 11/6
    proposition [2] 9/24
                              31/19 37/18 39/23 40/2 30/23 49/7                        12/20 13/4 15/25 20/8       11/19 16/22 17/16 17/16
    9/25
                             receive [2] 6/18 20/12      reminded [2] 24/11            21/23 22/14 23/18 26/17     23/22 36/23 36/24 39/17
    propped [1] 5/9
                             received [4] 13/25 19/16 24/15                            27/17 28/11 31/10 32/21     42/15
    protect [2] 17/10 17/14
                              20/4 25/3                  remove [2] 57/11 60/24 33/15 37/13 39/16 39/22           Secondly [1] 53/11
    prove [1] 18/4
                             reconsider [1] 29/15        removed [1] 61/17             40/22 41/5 43/21 44/7      seeing [1] 62/5
    provide [2] 8/24 63/9
                             reconvened [1] 10/19        removing [1] 58/2             45/5 45/17 48/11 50/3      seeking [1] 22/24
    provided [5] 20/17
                             record [3] 10/18 23/9       rendered [1] 21/11            50/13 50/13 51/2 51/16     seems [1] 59/11
    53/16 53/16 53/18 53/19
                              26/22                      rep [4] 8/24 9/10 11/15 51/19 53/9 54/19 55/23           seen [2] 35/7 35/11
    providing [1] 23/13
                             recorded [1] 14/23           11/16                        58/22 60/3 60/4 61/21      send [7] 43/8 50/17
    provision [1] 20/23
                             recording [10] 14/24        repeat [3] 9/19 9/22          62/23 63/17 63/22           50/23 51/5 51/6 51/13
    provisions [1] 19/24
                              14/25 18/23 20/21 20/24 22/13                           rights [1] 22/8              60/17
    publicly [1] 39/3
                              21/3 22/1 23/4 23/5        Reporter [4] 1/18 1/18 Rivero [9] 3/2 3/2 3/5            sends [1] 60/9
    pulling [1] 29/24
                              65/12                       65/9 65/10                   3/8 3/11 3/14 4/18 15/25   sense [6] 5/10 33/3
    purported [1] 52/8
                             recordings [1] 28/5         represent [1] 52/17           30/11                       46/13 47/10 47/12 51/9
    purportedly [1] 14/5
                             records [1] 13/19           representation [1] 60/23 RMR [2] 1/18 65/17              sent [7] 23/23 24/15
    purports [2] 14/5 17/21
                             redact [3] 56/4 56/5        representative [2] 5/25 Roach [2] 7/23 7/24               24/15 24/16 25/9 26/3
    purpose [2] 8/19 8/22
                              56/20                       11/12                       Roche [18] 2/2 2/5 2/5       60/8
    purposes [3] 35/12
                             redacted [3] 47/20 52/23 represented [2] 49/2             2/8 4/6 4/10 4/11 5/5      separate [3] 6/8 13/13
    52/13 52/20
                              59/17                       54/10                        10/14 11/20 44/21 57/4      21/4
    pursuant [2] 37/21
                             redactions [1] 56/11        request [25] 18/19 19/17 57/12 58/3 60/8 60/9            separately [1] 57/14
    38/11
                             reduces [1] 36/14            19/18 20/9 20/10 22/18 60/10 61/16                      seriously [1] 16/11
    pursue [1] 17/13
                             reference [1] 19/9           23/8 25/20 26/21 27/17 room [2] 11/23 11/24             seriousness [1] 16/13
    pursuing [1] 56/16
                             references [3] 14/22         28/5 28/21 29/3 29/11       rough [2] 47/11 57/22       served [1] 20/14
    push [1] 18/13
                              18/22 22/1                  30/20 35/14 36/2 44/6       rule [11] 5/13 5/22 6/16    seven [2] 25/14 59/1
    pushing [1] 49/11
                             referred [1] 57/25           44/6 44/8 44/9 44/9          10/9 10/9 22/17 23/12      several [1] 40/3
    put [2] 25/12 45/21
                             referring [2] 11/7 32/11 44/24 45/1 45/21                 41/25 57/6 60/11 62/4      severe [4] 21/12 21/22
    putting [2] 41/19 63/11
                             refers [1] 20/23            requested [2] 23/8 26/11 ruled [3] 25/10 63/12            22/6 22/7
    Q                        regard [5] 37/15 37/22 requesting [1] 23/7                63/18                      SFranklinUSDC [1]
                              40/9 52/22 52/25           requests   [1]   15/21       ruling  [3] 22/21 60/21      1/20
    quantify [2] 47/5 47/8
                             regarding   [9]  19/8 19/12 require [4] 22/21 29/4        63/10                      shares [3] 6/18 6/23
    ques [1] 9/7
                              19/22 20/5 20/12 21/5       61/8 61/9                   rulings [3] 22/23 63/13      7/18
    question [13] 10/12
                              32/10 37/17 43/19          required    [2]  23/12 51/14 63/20                       short [3] 14/9 23/21
     10/12 10/15 10/15 11/11
                                            26/21 26/21 requirements [1] 48/19                                     50/20
     11/13 11/20 11/21 12/1 regards [5]                                               S
                              28/7 41/1 45/8             requiring [1] 46/21                                      should [23] 14/16 14/17
     12/10 22/1 38/5 61/24
                             Registered   [1]  65/9      rerun   [1]  29/23           sake [1] 38/9                18/7 25/10 29/23 34/9
    questions [12] 5/14 6/9
                             regroup   [1]  63/3         res [1]  17/1                same [2] 29/1 33/25          41/23 49/14 49/18 49/25
     6/11 6/17 9/5 9/8 10/11
                                                                                      sanction [2] 22/6 22/9
     10/24 19/22 20/12 22/15 REINHART [2] 1/12           research [4] 1/4 51/8                                     50/9 53/9 55/14 58/4
                              55/24                       56/16  61/12                sanctions [2] 13/23 22/7     58/8 58/19 59/7 59/10
     22/19
                             reiterate  [1]  33/12       reserving    [1]  22/7       sat [1] 15/19                59/17 59/18 60/1 60/1
    quick [1] 13/8
                             relate [8]  13/13  33/2     resolve  [2]   51/16 58/20   Satoshi [8] 33/4 33/6        60/14
    quickly [1] 34/11
                              33/3 33/8  34/7  35/10     respect   [7]  19/18  20/19   34/7 34/18 34/25 35/1      side [11] 5/7 9/23 15/4
    quite [2] 5/1 23/21
                              35/11 36/9                  20/21 21/21 51/23 59/18 35/4 35/6                        15/23 23/25 37/13 48/12
    R                        related [10] 8/1 30/8        62/1                        save [1] 25/14               50/21 51/17 55/23 56/15
    raise [5] 21/1 51/20      30/12 32/9  35/5  40/9     respond    [4]  6/25 22/21   say [12] 17/21 28/8         sift [1] 27/21
     62/24 63/12 63/18        43/17 44/13 45/9 54/21 33/21 37/14                       28/16 32/11 33/24 40/18    signature [4] 31/24


                                                                                                                                   {DATE}
                                         {WITNESSNAME}
Case 9:18-cv-80176-BB Document 383 Entered       on FLSD Docket 01/16/2020Index:     Pagesignature.....Uh-huh
                                                                                             73 of 74
   S                statute [1] 54/16 42/24 45/25 46/14 47/10 thing [7] 17/16 18/21 24/25 27/24
                                Stephen [4] 1/18 65/9        47/12 47/13 47/23 53/14    36/5 45/8 56/1 57/9 63/4   tiny [3] 25/7 25/8 25/8
    signature... [3] 31/24
                                 65/16 65/17                tangential [1] 35/15       things [13] 9/18 18/13      today [10] 18/19 19/4
     32/3 32/12
                                stick [1] 10/5              target [1] 44/9             19/11 24/3 24/13 28/9       22/23 25/15 35/22 51/17
    signatures [1] 32/8
                                still [6] 17/15 23/19       targeted [2] 32/25 33/1     28/19 31/24 32/8 40/9       51/20 52/10 63/13 63/19
    signed [4] 15/7 31/21
                                 35/25 41/7 42/19 46/19     tax [6] 17/1 24/19 25/2     40/16 44/7 51/6            today's [1] 52/13
     34/19 34/21
                                stop [1] 8/16                25/4 32/10 32/10          think [64] 5/6 6/13 6/20    together [1] 25/12
    significant [1] 21/5
                                story [1] 60/12             taxes [1] 43/19             12/12 12/24 15/1 15/15     told [4] 12/2 14/12 24/11
    significantly [1] 18/15
                                strategy [4] 9/2 9/15       team [6] 15/19 25/12        15/22 16/7 17/11 18/3       30/5
    simple [1] 56/10
                                 9/16 10/3                   31/11 57/23 62/12 62/13    18/4 18/7 20/19 21/4       tomorrow [6] 50/23
    simply [11] 19/15 20/3
                                Street [1] 1/19             teams [1] 28/18             21/8 21/9 21/17 21/21       50/25 51/1 51/15 54/8
     21/16 23/3 25/20 27/23
                                strike [1] 34/12            tee [2] 5/11 54/21          22/3 22/13 22/19 23/21      54/8
     41/9 44/22 55/11 59/15
                                stuff [11] 31/8 31/22       TELEPHONIC [2] 1/11         24/14 25/16 28/10 28/10    ton [1] 33/25
     61/11
                                 33/16 40/6 40/7 43/20       65/3                       28/17 29/6 30/3 30/19      too [4] 32/12 32/12 56/9
    since [3] 5/10 26/24
                                 45/14 45/15 53/4 53/5      tell [11] 5/3 10/5 11/25    31/20 33/4 34/3 35/12       58/9
     51/12
                                 53/7                        15/11 16/25 23/25 42/13    35/15 36/14 37/16 40/15    took [1] 49/15
    sir [1] 55/25
                                stumbling [1] 34/16          43/13 46/3 49/17 58/12     41/18 42/14 44/15 44/24    top [4] 37/3 47/15 48/6
    sit [1] 35/21
                                sub [1] 44/11               telling [2] 9/13 9/18       45/18 46/2 46/4 46/18       49/7
    sitting [1] 42/12
                                sub-universe [1] 44/11      term [2] 14/2 16/7          46/23 47/19 47/22 49/12    topic [2] 11/6 11/14
    situation [3] 10/23 38/14
                                subject [5] 16/15 19/5      terms [29] 16/4 16/4        50/18 51/9 51/11 53/8      topics [2] 7/13 10/9
     46/17
                                 36/7 39/15 41/24            16/11 19/11 20/9 29/20     53/9 53/18 54/21 56/1      total [1] 30/3
    slightly [1] 15/19
                                submit [2] 10/17 29/20       29/21 30/4 30/11 31/4      58/1 58/8 59/4 62/23       tracking [1] 24/4
    slipped [1] 28/19
                                submitted [1] 35/7           31/18 31/20 31/21 32/2     63/3                       transactional [1] 13/19
    small [3] 44/16 46/10
                                subparts [1] 63/1            32/6 32/15 32/16 32/18    thinks [1] 28/17            transcript [2] 1/11
     47/23
                                subpoenaed [1] 18/1          32/19 33/12 38/19 38/20   third [23] 9/19 18/20        65/11
    sole [2] 8/23 8/23
                                subset [1] 30/8              44/20 44/22 44/23 45/3     39/13 39/20 39/21 42/25    transcripts [2] 25/3 28/3
    someone [3] 12/5 30/13
                                substance [5] 8/12 9/1       57/2 57/18 58/10           45/12 46/12 48/4 48/7      transmitting [1] 56/8
     55/19
                                 9/9 9/11 9/13              testified [3] 6/19 7/17     49/13 49/14 52/5 52/18     truly [1] 59/18
    something [11] 18/1
                                such [1] 20/15               8/3                        54/3 59/6 59/13 61/7       trust [13] 13/13 13/15
     20/25 24/6 26/7 34/24
                                suggest [1] 48/23           testify [1] 8/21            62/2 62/4 62/11 62/15       13/19 13/19 14/2 14/4
     38/12 50/20 53/20 53/23
                                suggested [1] 20/2          testimony [3] 6/4 8/7       63/7                        20/23 31/5 31/6 31/8
     59/3 60/9
                                suggestion [1] 39/20         18/9                      thirds [2] 57/23 59/9        34/7 34/19 35/5
    sometimes [1] 53/21
                                Suite [6] 2/3 3/3 3/6 3/9   text [2] 14/20 57/24       those [50] 5/11 6/11 8/8    trustee [1] 13/22
    soon [3] 19/7 20/5 20/6
                                 3/12 3/15                  Thank [14] 11/1 11/3        8/13 9/4 9/6 9/8 10/2      trustees [2] 13/16 13/16
    sorry [4] 7/24 13/11
                                summarize [1] 63/5           13/1 13/2 13/8 19/2        11/9 25/13 27/5 27/10      trusts [3] 14/6 33/4 33/6
     16/21 48/15
                                summarizing [1] 63/6         36/13 55/22 58/22 60/3     29/21 30/3 31/24 31/24     truth [1] 19/15
    sort [8] 21/19 46/23 53/2
                                supplement [1] 42/2          62/21 63/16 64/4 64/5      32/16 33/4 36/21 37/11     try [7] 17/13 18/9 18/13
     53/22 54/4 55/2 55/3
                                sure [17] 5/2 6/12 7/19     that's [42] 4/16 5/19       37/12 38/1 39/14 40/11      29/25 49/1 50/25 61/10
     55/9
                                 11/22 15/21 17/6 17/24      6/20 8/7 9/12 9/17 9/19    40/12 41/20 45/11 46/21    trying [11] 6/8 6/21 9/12
    sounds [1] 23/10
                                 21/2 21/15 27/6 28/1        9/20 10/7 10/18 10/20      48/7 48/23 49/14 49/22      37/4 39/21 42/23 44/9
    South [1] 2/3
                                 44/4 47/14 48/21 51/10      11/15 12/22 14/23 16/3     50/15 50/17 52/10 55/13     44/12 46/13 47/10 55/9
    SOUTHERN [1] 1/1
                                 61/25 62/22                 16/3 16/25 18/5 20/17      55/20 56/5 56/20 57/6      Tuesday [2] 19/25 20/11
    speak [2] 48/2 48/9
                                surrounding [1] 25/2         20/25 21/10 21/10 30/20    57/11 57/13 57/24 59/17    Tulip [1] 14/2
    speaking [1] 62/4
                                sustain [1] 61/15            34/1 34/16 34/16 35/12     59/18 60/7 61/15 61/17     turn [13] 7/22 11/18
    special [1] 24/12
                                swear [1] 31/6               35/25 39/16 40/21 41/18    62/6 63/19                  19/1 25/19 27/10 32/22
    specific [4] 16/11 58/6
                                swearing [1] 33/5            43/11 43/21 44/17 45/5    though [3] 9/14 23/21        37/13 39/17 40/16 46/24
     58/17 62/18
                                swore [2] 34/23 34/24        45/23 47/20 49/22 54/15    30/10                       47/25 55/23 63/11
    specifically [2] 24/19
                                sworn [13] 29/21 30/15       54/25 61/12 62/6          thought [1] 20/6            turned [3] 25/8 33/24
     31/1
                                 31/1 31/21 32/23 33/2      themselves [1] 60/6        thousand [2] 47/11           34/2
    speculating [1] 49/25
                                 33/3 33/8 34/6 34/17       theoretically [1] 34/17     47/11                      turning [1] 41/13
    spent [2] 24/4 24/17
                                 34/25 35/7 35/9            theory [3] 43/5 44/8       thousands [1] 46/6          turns [2] 40/15 62/7
    spinning [1] 39/9
                                                             44/13                     three [3] 15/21 18/18       twice [1] 28/14
    splicing [1] 29/15          T                           there's [21] 7/4 7/12       23/8                       two [17] 5/25 7/1 8/6
    spoken [2] 6/2 6/2
                                tagged [1] 28/14             12/24 15/1 21/11 22/6     through [20] 12/15 14/6      14/6 19/25 26/10 29/13
    spot [2] 30/7 32/4
                                take [12] 12/15 12/17        28/17 31/23 32/6 36/20     23/25 24/6 24/7 24/17       29/14 32/6 36/14 37/12
    standing [2] 7/19 36/7
                                 14/6 17/9 22/10 23/11       36/24 37/16 42/5 44/8      26/22 27/6 27/8 27/17       37/16 46/5 51/23 55/20
    started [2] 24/14 27/1
                                 50/14 50/17 51/12 58/1      53/8 54/2 54/17 54/20      27/19 27/21 27/22 28/19     57/23 59/9
    starting [2] 4/4 48/9
                                 58/7 60/18                  56/3 56/9 58/15            28/25 29/10 42/17 48/17    two-percent [1] 46/5
    state [1] 45/2
                                taken [5] 5/10 16/10        therefore [1] 61/5          59/4 59/21                 two-thirds [2] 57/23
    stated [2] 7/16 26/2
                                 18/23 63/4 63/6            they'd [1] 23/25           thrown [1] 53/5              59/9
    statement [2] 16/6 32/24
                                takes [2] 29/4 35/24        they're [13] 28/14 35/9    Thursday [1] 20/1           types [1] 35/5
    statements [9] 29/21
                                taking [4] 16/13 23/15       37/2 38/17 38/18 40/21    thus [1] 46/4
     30/15 31/1 33/2 33/3                                                                                          U
                                 23/16 54/7                  41/14 44/25 45/4 52/10    tight [2] 20/15 23/14
     33/8 34/6 35/8 35/9
                                talk [3] 5/2 5/4 9/15        55/14 56/9 56/15          timeframe [1] 20/16         uh [6] 11/22 14/3 16/14
    STATES [2] 1/1 1/13
                                talked [1] 15/6             they've [3] 25/21 28/5     times [2] 17/19 54/11       36/23 37/24 38/7
    stating [1] 26/22
                                talking [10] 10/3 29/5       59/15                     timing [4] 22/4 23/10       Uh-huh [4] 14/3 16/14
    Status [1] 65/3


                                                                                                                                    {DATE}
Case 9:18-cv-80176-BB Document 383 Entered   {WITNESSNAME}
                                                     on FLSD Docket 01/16/2020 Page      Index:
                                                                                              74Uh-huh.....zip
                                                                                                  of 74
   U                Vel [3] 4/6 5/6 20/22 we've [18] 5/8 5/10 14/1 9/22 10/6 11/20 11/23
                              vendor [1] 47/15            16/10 20/4 27/24 28/3      11/23 12/3 12/13 12/16
    Uh-huh... [2] 36/23
                              version [1] 45/10           28/4 28/6 28/7 31/22       12/18 17/25
     37/24
                              versus [1] 4/3              33/12 35/7 35/11 46/5      witnesses [1] 52/7
    Um [1] 46/1
                              very [17] 13/3 14/11        49/10 56/22 58/12          Wonderful [1] 36/11
    unable [1] 16/9
                               17/2 19/14 21/6 27/9       week [6] 22/20 24/14       work [6] 6/13 10/22
    unaware [1] 53/21
                               27/9 28/21 28/22 33/7      26/25 27/1 27/2 27/3       37/1 37/18 43/16 46/11
    unclear [1] 17/17
                               34/11 34/13 38/19 38/19    weeks [1] 24/9             worked [1] 28/7
    uncomfortable [1]   62/14
                               54/12 55/22 63/2           well [34] 4/19 4/25 5/7    working [3] 23/14 28/18
    under [16] 13/20 14/1
                              vet [1] 20/3                5/16 8/16 9/2 9/12 10/8    32/14
     23/12 23/14 38/13 41/25
                              video [12] 18/22 18/24      11/18 12/2 14/8 16/18      works [1] 42/14
     42/1 42/18 43/5 49/25
                               20/21 20/23 21/3 22/1      17/6 19/5 21/6 25/19       world [1] 46/24
     50/11 50/14 57/6 60/11
                               23/3 23/5 26/11 26/15      26/18 31/15 32/22 33/1     wouldn't [5] 7/19 22/8
     63/4 63/7
                               29/5 29/14                 33/22 34/15 35/14 38/5     30/14 35/10 49/19
    underlying [10] 42/21
                              videos [23] 24/18 24/19     39/18 42/10 44/4 46/2      Wow [1] 4/23
     42/24 44/1 44/1 44/8
                               24/20 25/6 25/7 25/21      47/5 48/23 54/16 62/3      WRIGHT [32] 1/7 4/3
     56/21 60/13 60/13 60/19
                               26/13 26/14 26/22 26/23    63/22 63/24                4/18 4/20 4/21 4/22
     61/18
                               27/1 27/4 27/6 27/6 27/8   went [8] 24/17 27/8        13/12 14/5 14/15 17/22
    underscoring [1] 56/8
                               27/10 27/14 27/22 27/23    31/14 45/9 45/10 45/12     17/23 19/25 22/25 32/24
    understand [31] 7/21
                               27/25 28/2 28/5 28/14      49/3 57/20                 34/17 34/21 38/12 39/11
     10/22 16/13 16/16 16/23
                              view [2] 23/9 23/17         West [2] 1/8 1/19          39/21 39/25 39/25 41/12
     23/14 25/6 25/9 27/13
                              voluntarily [1] 15/5        what's [8] 6/8 14/11       42/16 42/17 48/3 48/5
     29/2 30/2 32/7 33/15
                                                          16/9 17/5 35/21 36/23      49/9 49/18 49/21 49/22
     34/17 35/13 35/17 37/4 W
                                                          44/1 44/12                 56/17 61/7
     38/2 41/5 43/25 44/5
                              waive [5] 40/20 41/13       whatever [5] 39/1 39/2     Wright's [4] 30/25 32/9
     44/12 45/23 46/7 46/7
                               41/14 41/15 47/6           40/13 46/20 54/15          40/4 50/10
     47/24 53/1 53/23 56/12
                              waivers [2] 61/10 61/10     whatsoever [1] 15/13       written [4] 39/11 39/11
     58/14 63/5
                              waiving [2] 63/13 63/19     wheels [1] 39/9            50/19 56/18
    understanding [1] 19/21
                              walking [1] 18/8            where [8] 20/17 34/16      wrong [1] 50/9
    understood [2] 24/22
                              want [34] 5/4 5/17 14/11    34/16 38/10 43/21 43/25    Wythe [2] 2/6 2/8
     54/19
                               14/12 15/21 16/5 16/12     45/5 46/17
    unduly [5] 32/19 34/13                                                           Y
                               18/19 18/20 23/7 26/9      whether [14] 6/17 7/3
     60/23 60/24 61/5
                               27/4 28/3 28/8 30/14       7/4 7/12 8/9 8/9 11/4      y'all [1] 10/25
    unidentified [1] 55/10
                               31/21 31/25 38/1 41/10     11/12 11/13 23/5 43/9      yeah [3] 7/1 11/6 54/23
    unique [6] 30/4 30/8
                               44/19 50/15 50/17 50/18    44/25 58/8 61/7            year [2] 26/4 29/9
     30/19 34/3 56/14 57/16
                               50/21 50/24 51/4 51/7      while [5] 17/7 18/14       years [1] 59/1
    UNITED [2] 1/1 1/13
                               51/10 51/11 51/13 54/21    23/23 44/21 48/17          yes [18] 5/16 5/18 7/8
    universe [10] 44/10
                               61/12 62/17 63/9           Who's [2] 13/4 23/18       7/10 7/15 8/18 16/19
     44/11 44/11 46/10 48/5
                              wanted [11] 10/4 18/21      whoever [3] 5/3 10/16      16/20 22/5 39/19 44/18
     48/7 48/10 62/7 62/8
                               24/1 24/22 26/1 26/23      31/11                      48/14 51/21 55/25 58/24
     62/19
                               39/25 51/20 62/24 63/12    whole [3] 4/23 4/23 7/16   58/24 61/23 63/21
    unless [5] 6/23 12/24
                               63/18                      whose [2] 37/4 41/23       yet [6] 13/9 15/5 17/8
     41/15 50/1 60/20
                              wants [3] 10/16 33/20       why [16] 10/8 12/11        17/13 18/5 47/16
    unlikely [1] 17/14
                               58/7                       12/12 16/24 19/22 21/16    you'd [1] 42/3
    unreasonable [2] 32/20
                              warranted [1] 22/25         24/24 28/25 32/7 34/15     you're [11] 9/13 10/3
     33/17
                              wasn't [3] 30/7 40/5        35/12 42/10 44/13 44/19    16/23 17/3 20/15 23/7
    until [6] 17/9 17/10
                               40/5                       49/22 62/6                 29/5 39/18 46/19 51/13
     25/11 26/24 41/22 63/23
                              Watt [1] 30/6               wife [1] 15/16             63/24
    upheld [4] 17/8 17/8
                              Watts [3] 15/9 20/1 23/1    wife's [1] 32/10           you've [5] 12/2 14/12
     17/11 17/15
                              Watts' [2] 30/9 30/13       willing [1] 30/17          25/20 44/10 50/24
    uphold [1] 40/14
                              we'd [7] 14/20 14/25        window [1] 63/8            younger [1] 36/8
    upon [5] 7/2 17/1 60/22
                               17/11 18/23 18/24 30/10    WinZip [1] 24/11
     63/12 63/18                                                                     Z
                               30/17                      withdraw [1] 12/17
    upset [1] 16/23                                                                  Zaharah [2] 3/8 4/21
                              we'll [3] 4/15 22/22        withdrew [1] 26/20
    us [13] 6/19 20/22 23/23                                                         Zalman [5] 4/22 25/25
                               39/10                      withheld [12] 36/17
     24/21 25/9 26/23 28/24                                                           44/15 44/18 45/18
                              we're [41] 5/2 5/6 5/8      36/25 37/20 47/19 47/22
     29/20 32/13 32/18 41/11
                               6/8 6/12 6/21 7/19 9/10    50/6 50/8 53/7 55/11       zip [1] 26/19
     58/7 58/16
                               16/13 19/15 20/12 20/13    59/7 59/13 59/15
    used [2] 16/7 33/5
                               21/6 23/14 27/19 27/19     withhold [1] 25/15
    usually [2] 5/13 10/9
                               30/23 31/1 32/22 32/23     withholding [1] 30/10
    Uyen [1] 52/7
                               35/22 37/4 40/8 41/4       within [2] 31/5 31/6
    V                          45/12 45/21 46/4 46/14     without [6] 22/23 52/15
                               46/17 47/12 47/13 47/23    56/6 56/20 58/16 62/5
    vacuum [2] 62/10 62/14
                               53/6 54/7 57/9 57/10       witness [22] 6/5 6/13
    valid [2] 36/18 41/22
                               57/10 58/1 58/8 58/10      6/19 7/2 7/5 7/17 8/3
    various [2] 37/5 41/20
                               63/23                      8/20 8/21 9/18 9/18 9/22
    vast [1] 32/7


                                                                                                               {DATE}
